--------------------------------------------------------------------------------

Exhibit 10.1
 
FACILITY AGREEMENT


FACILITY AGREEMENT (this “Agreement”), dated as of June 8, 2015, between
Borrower (hereinafter defined), POZEN Inc., a Delaware corporation (“Pozen”),
Tribute Pharmaceuticals Canada Inc., an Ontario corporation (“Tribute”, and
together with Borrower, Parent (hereinafter defined), to the extent that Irish
Finco (hereinafter defined) is substituted for Parent as the Borrower and Pozen,
each a “Credit Party” and collectively, the “Credit Parties”), and the lenders
set forth on the signature page of this Agreement (together with their
successors and assigns, the “Lenders” and, together with the Borrower, the
“Parties”).


W I T N E S S E T H:


WHEREAS, the Borrower wishes to borrow from the Lenders up to Two Hundred
Seventy Five Million Dollars ($275,000,000) for the purpose described in Section
2.1;


WHEREAS, pursuant to the Arrangement Agreement (defined below) Pozen and Tribute
shall become wholly owned subsidiaries of Parent:


WHEREAS, Pozen, Tribute and each other Subsidiary of Parent shall guaranty the
Obligations (defined below); and


WHEREAS, the Lenders desire to make loans to the Borrower for the purposes set
forth in Section 2.1.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Parties hereto agree as follows:


ARTICLE 1


DEFINITIONS


Section 1.1           General Definitions. Wherever used in this Agreement, the
Exhibits or the Schedules attached hereto, unless the context otherwise
requires, the following terms have the following meanings:


“Acquisition Loans” shall have the meaning provided therefor in Section 2.3.


“Acquisition Notes” means the Secured Notes issued to the Lenders evidencing the
Acquisition Loans in the form attached hereto as Exhibit A-2.


“Adjusted EBITDA” means, with respect to Parent for any Test Period, Parent’s
EBITDA plus (i) to the extent deducted in determining Consolidated Net Income
for such Test Period, (A) fees and expenses directly incurred or paid in
connection with (x) the transactions contemplated by this Agreement, (y) any
Permitted Acquisition and (z) to the extent permitted hereunder, issuances or
incurrence of Indebtedness, issuances of equity interests or refinancing
transactions and modifications of instruments of Indebtedness, (B) any
non-recurring charges, costs, fees and expenses directly incurred or paid
directly as a result of discontinued operations (other than such charges, costs,
fees and expenses to the extent constituting losses arising from such
discontinued operations), (C) restructuring charges or reserves, including
write-downs and write-offs, including any one-time costs incurred in connection
with Permitted Acquisitions and costs related to the closure, consolidation and
integration of facilities, information technology infrastructure and legal
entities, and severance and retention bonuses as reasonably approved by the
Required Lenders, (D) the amount of cost savings and synergies projected by
Parent in good faith to be realized as a result of a Permitted Acquisition, in
each case within the four consecutive fiscal quarters following the consummation
of a Permitted Acquisition (or following the consummation of the squeeze-out
merger in the case of a Permitted Acquisition structured as a two-step
transaction), as the case may be, calculated as though such cost savings and
synergies had been realized on the first day of the Test Period and net of the
amount of actual benefits received during such period from the Permitted
Acquisition; provided that (1) no cost savings or synergies shall be added
pursuant to this clause (D) to the extent duplicative of any expenses or charges
otherwise added to Adjusted EBITDA, whether through a pro forma adjustment or
otherwise, for such period, (2) subject to the last paragraph of Section 5.1, a
duly completed certificate signed by an authorized officer of Parent shall be
delivered to the Lenders, specifying such cost savings and synergies in
reasonable detail and certifying that such cost savings and synergies are
reasonably expected and factually supportable in the good faith judgment of
Parent, and (3) the cost savings or synergies pursuant to this clause (D) shall
not exceed the amount of such expected costs savings or synergies publicly
disclosed by Parent or the public successor (if applicable) in any filings with
the SEC with respect to such Permitted Acquisition, minus (ii) to the extent
included in Consolidated Net Income for such Person for such Test Period, any
non-recurring income or gains directly as a result of discontinued operations.
 

--------------------------------------------------------------------------------

“Affiliate” shall have the meaning provided therefor in the Notes.


“Agreement Date” means the date of this Agreement.


“Applicable Laws” means all statutes, rules and regulations of Governmental
Authorities in the United States or elsewhere applicable to the Borrower and its
Subsidiaries.


“Arrangement Agreement” means that certain Agreement and Plan of Merger and
Arrangement dated as of June 8, 2015 among Parent, Pozen, Tribute, Trafwell
Limited, ARLZ US Acquisition Corp. and ARLZ CA Acquisition Corp.


“Authorizations” has the meaning set forth in Section 3.1(r).


“Borrower” means Parent, or if the conditions in Section 6.16 have occurred,
Irish Finco.


“Business Day” means a day on which banks are required to be open for business
in The City of New York.


“Canadian Security Documents” means the Security Agreement to be entered into
between Tribute, all other Canadian Subsidiaries and the Lenders, substantially
in the form of Exhibit B attached hereto, with such changes reasonably
acceptable to Lenders, and all instruments, documents and agreements executed
and delivered in connection therewith required to perfect Liens on the assets of
Tribute.


“Code” means the Internal Revenue Code of 1986, as amended, and any Treasury
Regulations promulgated thereunder.
 
2

--------------------------------------------------------------------------------

“Collateral” shall have the meaning provided therefor in the Security Documents.


“Commission” means the United States Securities and Exchange Commission.


“Common Shares” shall mean the ordinary shares, nominal value $0.001, of Parent.


“Common Share Equivalents” means any securities of Parent which would entitle
the holder thereof to acquire at any time Common Shares, including, without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Shares or other
securities that entitle the holder to receive, directly or indirectly, Common
Shares.


“Consolidated Net Income” means, with respect to Parent for any Test Period, net
income (or loss) for Parent and its Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP (after deduction for
minority interests); provided that, in making such determination, there shall be
excluded (i) the net income of any other Person that is not a Subsidiary of
Parent (or is accounted for by Parent by the equity method of accounting) except
to the extent of actual payment of cash dividends or distributions by such
Person to Parent or one of its Subsidiaries during such Test Period, (ii) the
net income (or loss) of any other Person acquired by, or merged with, such
Person or any of its Subsidiaries for any period prior to the date of such
acquisition or merger, and (iii) the net income of any Subsidiary of Parent to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary of such net income is not at the time permitted by operation
of the terms of its charter, certificate of incorporation or formation or other
constituent document or any agreement or instrument or Applicable Laws.


“Conversion Failure” shall have the meaning provided therefor in the Conversion
Notes.


“Conversion Notes” means the Senior Secured Convertible Notes issued to the
Lenders evidencing the Initial Loans in the form attached hereto as Exhibit A-1.


“Conversion Shares” shall have the meaning provided therefor in the Conversion
Notes.


“Default” means any event which, at the giving of notice, lapse of time or
fulfillment of any other applicable condition (or any combination of the
foregoing), would constitute an Event of Default.


“Disbursement Condition” means Parent shall have authorized and reserved for
issuance a number of Common Shares sufficient to cover all shares issuable on
conversion of the Conversion Notes (computed without regard to any limitations
on the number of shares that may be issued on exercise).


“Dollars” and the “$” sign mean the lawful currency of the United States of
America.


“EBITDA” means, with respect to Parent for any Test Period, Consolidated Net
Income for such Person for such Test Period plus (i) to the extent deducted in
determining Consolidated Net Income for such Person for such Test Period, (A)
interest expense, (B) provision for taxes paid or accrued, (C) depreciation and
amortization, (D) non-cash expenses related to stock based compensation, (E)
extraordinary non-cash expenses or losses incurred other than in the ordinary
course of business, (F) any unrealized losses in respect of any interest rate
hedge agreements, and (G) adjustments relating to purchase price allocation
accounting, minus (ii) to the extent included in Consolidated Net Income for
such Person for such Test Period, (A) interest income (to the extent not netted
against interest expense in the calculation of interest expense), (B) income tax
credits and refunds (to the extent not netted from tax expenses), (C)
extraordinary non-cash income or gains realized other than in the ordinary
course of business, and (D) any unrealized income or gains in respect of any
interest rate hedge agreements (to the extent not included in clause (i)(F))
above or netted against interest expense in the calculation of interest
expense).
 
3

--------------------------------------------------------------------------------

“Employment Agreement” means each of the Employment Agreements dated as of May
31, 2015 between Pozen and each of Adrian Adams and Andrew Koven.


“Equity Agreement” means the Share Subscription Agreement dated as of June 8,
2015 among Lenders, Parent, Trafwell Limited and the other Persons party
thereto.


“Equity Investment” means the investment by Lenders or their Affiliates and
other Persons in the Common Shares pursuant to the Equity Agreement.


“Event of Default” has the meaning given to it in Section 5.4.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.


“Excluded Taxes” means with respect to any Lender, (a) income Taxes imposed on
(or measured by) such Lender’s net income, franchise Taxes and branch profit
Taxes, in each case imposed by the United States of America, or by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Lender is organized or incorporated or in which the applicable lending office of
such Lender is located, (b) Other Connection Taxes, (c) Other Taxes that arise
with respect to the onward transfer of the Conversion Shares by a Lender or (d)
any U.S. federal withholding Taxes imposed under FATCA due to such Lender’s
non-compliance with Section 2.6(e).


“Excluded Transaction” means any of the following transactions:


The entering into any collaborative arrangement, licensing, joint venture,
partnership, royalty agreement or similar agreements or other research,
development, manufacturing or other commercial exploitation arrangements
relating to Parent or any Subsidiary’s Intellectual Property or other assets
(provided, that Parent has a reasonable basis for believing that the downstream
economics potentially to be received by Parent and its Subsidiaries in
connection with such collaborative arrangement, licensing, joint venture,
partnership, royalty agreement or similar agreements or other research,
development, manufacturing or other commercial exploitation arrangements
relating to the IP, when combined with the potential downstream economics of
rights in the IP retained by Parent and its Subsidiaries are adequate to enable
Borrower to timely satisfy all obligations of the Borrower and its Subsidiaries
under this Agreement), including, without limitation, but subject to the
conditions set forth above, (1) any grant to any entity engaged in, or owned by
an entity engaged in, the pharmaceutical or biotechnology industry of a license
or option to obtain a license to any of Parent’s or any Subsidiary’s
Intellectual Property or other assets, provided that Parent or a Subsidiary (and
not any third party or any of Parent’s equity holders) directly receives from
such entity all consideration paid or payable by such entity in consideration of
such grant, which consideration may, but need not, include (without limitation)
upfront, milestone, royalty and profit-sharing payments, (2) any grant of a
license or option to obtain a license to any entity that intends to research,
develop, commercialize or manufacture products or services covered by such
Intellectual Property or other assets whether directly or through Parent, any
Subsidiary or another entity, and (3) any arrangement or transfers of assets for
the manufacture, research, promotion and development of Parent’s or any
Subsidiary’s products and clinical trial management, and data analysis and
similar activities in support of Parent’s or any Subsidiary’s development
programs.
 
4

--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any intergovernmental
agreements with respect thereto, any current or future regulations or official
interpretations thereof, and any agreements entered into pursuant to Section
1471(b)(1) of the Code.


“Final Payment” means such amount as may be necessary to repay the outstanding
principal amount of the Notes and any other Obligations owing by the Borrower to
the Lenders pursuant to the Loan Documents.


“GAAP” means generally accepted accounting principles consistently applied as
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession).


“Governmental Authority” means any government, quasi-governmental agency,
governmental department, ministry, cabinet, commission, board, bureau, agency,
court, tribunal, regulatory authority, instrumentality, judicial, legislative,
fiscal, or administrative or public body or entity, whether domestic or foreign,
federal, state or local, having jurisdiction over the matter or matters and
Person or Persons in question.


“Guaranty” means the guaranty of the Obligations to be executed by each
Guarantor in favor of Lenders substantially in the form of Exhibit C attached
hereto, with such changes reasonably acceptable to Lenders.


“Guarantor” means Parent, if it is not the Borrower, each Subsidiary of Parent
and each other Person that executes a Guaranty.


“Indebtedness” means the following:


(i)            all indebtedness for borrowed money;


(ii)           the deferred purchase price of assets or services (other than
payables) which in accordance with GAAP would be shown to be a liability (or on
the liability side of a balance sheet);


(iii)          all guarantees of Indebtedness;
 
5

--------------------------------------------------------------------------------

(iv)          all letters of credit issued or acceptance facilities established
for the account of Parent and any of its Subsidiaries, including without
duplication, all drafts drawn thereunder;


(v)           all capitalized lease obligations;


(vi)          all indebtedness of another Person secured by any Lien on any
property of Parent or its Subsidiaries, whether or not such indebtedness has
been assumed or is recourse (with the amount thereof, in the case of any such
indebtedness that has not been assumed by Parent or its Subsidiaries, being
measured as the lower of (x) fair market value of such property and (y) the
amount of the indebtedness secured); and


(vii)         indebtedness created or arising under any conditional sale or
title retention agreement.


“Indemnified Person” has the meaning given to it in Section 6.11.


“Indemnified Taxes” means all Taxes including Other Taxes, other than Excluded
Taxes.


“Indemnity” has the meaning given to it in Section 6.11.


“Initial Funding Date” shall have the meaning set forth in Section 2.2.


“Initial Loans” means the Loans made available by the Lenders to the Borrower
pursuant to Section 2.2 in the aggregate principal amount of Seventy Five
Million Dollars ($75,000,000) or, as the context may require, the principal
amount thereof from time to time outstanding.


“Interest Rate” means 2.5% per annum with respect to the Initial Loans and 12.5%
per annum with respect to the Acquisition Loans.


“IP” and “Intellectual Property” have the meaning given to it in Section 3.1(n).


“IRS” means the United States Internal Revenue Service.


“Irish Finco” means Stamridge Limited a limited liability company incorporated
under the laws of the Republic of Ireland with company registration number
561897 being a wholly owned indirect Subsidiary of the Parent.


“Irish Security Document” means that certain Irish law debenture dated the date
of the Initial Funding Date among the Borrower, the other companies from time to
time party thereto and Lenders, substantially in the form of Exhibit D attached
hereto, with such changes reasonably acceptable to Lenders.


“Lien” means any lien, pledge, preferential arrangement, mortgage, security
interest, deed of trust, charge, assignment, hypothecation, title retention, or
other encumbrance on or with respect to property or interest in property having
the practical effect of constituting a security interest, in each case with
respect to the payment of any obligation with, or from the proceeds of, any
asset or revenue of any kind.
 
6

--------------------------------------------------------------------------------

“Loans” means the Initial Loans and the Acquisition Loans.


“Loan Documents” means this Agreement, the Notes, the Guaranties, the Pledge
Agreement, the Security Documents, the Registration Rights Agreement, and any
other document or instrument delivered in connection with any of the foregoing
and dated the Agreement Date or subsequent thereto, whether or not specifically
mentioned herein or therein.


“Loss” has the meaning given to it in Section 6.11.


“Major Transaction” has the meaning set forth in the Conversion Notes.


“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, condition (financial or otherwise), or assets of Parent or any of
its Subsidiaries, (b) the validity or enforceability of any provision of any
Loan Document, (c) the ability of Parent or any of its Subsidiaries to timely
perform the Obligations or (d) the rights and remedies of the Lenders under any
Loan Document; provided, however, any adverse effect that results directly or
indirectly from general economic, business, financial or market conditions shall
not be deemed to be a Material Adverse Effect.


“Material Contract” means any contract of any Credit Party that has been filed
or was required to have been filed as an exhibit to the SEC Reports pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.


“Notes” means the Conversion Notes and the Acquisition Notes.


“Obligations” means all obligations and liabilities (monetary or otherwise) of
Parent, Borrower and their Subsidiaries arising under or in connection with this
Agreement and the other Loan Documents.


“Organizational Documents” means the Certificate of Incorporation, Bylaws,
memorandum and articles of association or similar documents, each as amended to
date, of Parent or any of its Subsidiaries, as the context may require.


“Other Connection Taxes” means with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (except a connection arising from such Lender
having executed, delivered or performed its obligations under the Loan
Documents).


“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, duties, other charges or similar levies, and
all liabilities with respect thereto, together with any interest, additions to
tax or penalties applicable thereto (including by reason of any delay in
payment) arising from any payment made hereunder or from the execution,
delivery, registration or enforcement of, or otherwise with respect to, any Loan
Document or the delivery to a Lender of the Conversion Shares, except any such
Taxes imposed with respect to an assignment (other than an assignment made in
connection with the exercise of remedies following an Event of Default).
 
7

--------------------------------------------------------------------------------

“Parent” means Aguono Limited a private limited company incorporated under the
laws of the Republic of Ireland with company registration number 561617.


“Permitted Acquisition” means any transaction or series of related transaction
by which Parent or any of its Subsidiaries acquires all or substantially all of
the assets of a Person or going business, division, or line of business or
product or acquires equity interests of any Person having at least a majority of
combined voting power of the then outstanding equity interests of such Person;
provided,


(i)            immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;


(ii)           all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Authorizations;


(iii)          Borrower shall have taken, or caused to be taken, as of the date
such Person becomes a Subsidiary of Parent, each of the actions set forth in
Section 5.1(ix);


(iv)          Subject to the last paragraph of Section 5.1, Borrower shall have
delivered to Lenders at least ten (10) Business Days prior to such proposed
acquisition, an executed term sheet and/or commitment letter (setting forth in
reasonable detail the terms and conditions of such acquisition) and, at the
request of any Lender, such other information and documents that any Lender may
request, including, without limitation, executed counterparts of the respective
agreements, instruments or other documents pursuant to which such acquisition is
to be consummated, to the extent available (including, without limitation, any
related management, non-compete, employment, option or other material
agreements), any schedules to such agreements, instruments or other documents
and all other material ancillary agreements, instruments or other documents to
be executed or delivered in connection therewith;


(v)           any Person or assets or division acquired in accordance herewith
shall be in same business or lines of business in which Parent and/or its
Subsidiaries are engaged as of the Initial Funding Date or a business or line of
business complimentary thereto;


(vi)          the acquisition shall have been approved by the board of directors
or other governing body of the Person acquired or the Person from whom such
assets or division is acquired; and


(vii)         the Adjusted EBITDA of Parent for the Test Period determined as of
the date of the definitive documentation for such transaction or transactions on
a pro forma basis as if such Permitted Acquisition had occurred at the beginning
of such Test Period is greater than Adjusted EBITDA of Parent for such Test
Period without giving such pro forma effect.
 
8

--------------------------------------------------------------------------------

“Permitted Indebtedness” means:


(i)            The Obligations;


(ii)           Indebtedness in respect of netting services, overdraft
protections and other similar and customary services in connection with deposit
accounts;


(iii)          Performance bonds, surety bonds and similar instruments incurred
in the ordinary course of business;


(iv)          Guarantees with respect to any Permitted Indebtedness;


(v)           Indebtedness in respect of purchase money financing, capital lease
obligations and equipment financing facilities covering existing and
newly‑acquired equipment, including for the acquisition, installation,
qualification and validation of such equipment up to the aggregate amount,
together with Indebtedness permitted by clause (vi) below, not in excess of
$5,000,000 outstanding at any time;


(vi)          Indebtedness acquired pursuant to or incurred in connection with a
Permitted Acquisition up to the aggregate amount, together with Indebtedness
permitted by clause (v) above, not in excess of $5,000,000 outstanding at any
time; provided that such Indebtedness has a rate of interest no greater than the
market rate of interest for comparable Indebtedness and a maturity which is not
less than 180 days after the latest maturity date of the Loans;


(vii)         Unsecured Indebtedness up to an aggregate principal amount of
$300,000,000 subordinated to the Obligations by written agreement in form and
substance acceptable to Lenders, which has an interest rate no greater than the
market rate of interest for comparable Indebtedness and a maturity which is not
less than 180 days after the latest maturity date of the Loans; and


(viii)        Unsecured convertible Indebtedness up to an aggregate principal
amount of $300,000,000 subordinated to the Obligations by written agreement in
form and substance acceptable to Lenders, which has a rate of interest no
greater than the market rate of interest for comparable Indebtedness and a
maturity which is not less than 180 days after the latest maturity date of the
Loans.


“Permitted Liens” means:


(i)            Liens in favor of the Lenders;


(ii)           Statutory Liens created by operation of applicable law;


(iii)          Liens arising in the ordinary course of business and securing
obligations not in excess of the aggregate sum of $1,000,000 that are not more
than 60 days past due or are being contested in good faith by appropriate
proceedings diligently pursued;
 
9

--------------------------------------------------------------------------------

(iv)          Liens for taxes, assessments or governmental charges or levies not
past due and payable or that are being contested in good faith by appropriate
proceedings;


(v)           Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default;


(vi)          Liens in favor of financial institutions arising in connection
with any Credit Party’s or any of its Subsidiaries’ accounts maintained in the
ordinary course held at such institutions to secure standard fees for services
charged by, but not financing made available by, such institutions;


(vii)         Pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;


(viii)        Easements, rights of way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially interfere with
the conduct of the business of the applicable Person;


(ix)          Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code (or equivalent in foreign jurisdictions) on items in the
course of collection; and


(x)           Liens securing Indebtedness pursuant to clause (v) of the
definition of Permitted Indebtedness.


“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, limited liability company, limited company, joint
stock company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.


“Pledge Agreement” means the Pledge Agreement to be entered into as of the
Initial Funding Date by the entity which holds the equity interests in Pozen and
Tribute in favor of Lenders, substantially in the form of Exhibit E attached
hereto, with such changes reasonably acceptable to Lenders.


“Principal Trading Markets” means the Trading Markets on which the Common Shares
are listed on and quoted for trading, which, as of the date of this Agreement,
shall be the NASDAQ Global Market and the Toronto Stock Exchange.


“Register” has the meaning set forth in Section 1.4 (b).


“Registration Rights Agreement” means the Registration Rights Agreement dated as
of the Agreement Date between Lenders and Parent.
 
10

--------------------------------------------------------------------------------

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Lenders of the Registrable Securities (as defined in the Registration Rights
Agreement).


“Required Lenders” means, at any time, Lenders holding Loans representing more
than 50% of the sum of the Loans outstanding.


“Restricted Lender” means the initial Lenders party to this Agreement and their
Affiliates and any assignee of any interest in a Note that notifies the Borrower
in writing that it wishes to be deemed a Restricted Lender.


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“SEC Reports” shall have the meaning set forth in Section 5.1(v).


“Securities” means the Conversion Notes and the Conversion Shares.


“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.


“Security Agreement” means that certain Security Agreement to be entered into as
of the Initial Funding Date among Pozen, all other U.S. Subsidiaries of Parent,
the other grantors from time to time party thereto and Lenders, substantially in
the form of Exhibit F attached hereto, with such changes reasonably acceptable
to Lenders.


“Security Documents” means the Security Agreement, the Irish Security Documents,
the Canadian Security Documents and all other instruments, documents and
agreements executed or delivered in connection therewith required to perfect
Liens on the assets of Borrower and Guarantors.


“Subsidiary or Subsidiaries” means, as to any Person, any entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned or controlled by such Person, or
one or more of the Subsidiaries of the Person, or a combination thereof and a
subsidiary within the meaning of Section 7 of the Companies Act 2014 of Ireland.


“Tax Affiliate” means (a) Parent and its Subsidiaries and (b) any Affiliate of
the Parent with which Parent files or is required to file consolidated, combined
or unitary tax returns.


“Taxes” means all present or future taxes, levies, imposts, stamp or other
duties, deductions, charges or withholdings and all liabilities with respect
thereto, (including by reason of any delay in payment).


“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of Parent then ended for which financial statements
have been filed with the SEC.
 
11

--------------------------------------------------------------------------------

“Trading Market” means whichever of the New York Stock Exchange, the NYSE
Alternext (formerly the American Stock Exchange), the NASDAQ Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market, the Toronto Stock
Exchange or the OTC Bulletin Board on which the Common Shares are listed or
quoted for trading on the date in question.


“Transactions” shall mean the transactions contemplated by the Arrangement
Agreement and the Equity Agreement, including, but not limited to the Equity
Investment.


Section 1.2           Interpretation. In this Agreement, unless the context
otherwise requires, all words and personal pronouns relating thereto shall be
read and construed as the number and gender of the party or parties requires and
the verb shall be read and construed as agreeing with the required word and
pronoun; the division of this Agreement into Articles and Sections and the use
of headings and captions is for convenience of reference only and shall not
modify or affect the interpretation or construction of this Agreement or any of
its provisions; the words “herein,” “hereof,” “hereunder,” “hereinafter” and
“hereto” and words of similar import refer to this Agreement as a whole and not
to any particular Article or Section hereof; the words “include,” “including,”
and derivations thereof shall be deemed to have the phrase “without limitation”
attached thereto unless otherwise expressly stated; references to a specified
Article, Exhibit, Section or Schedule shall be construed as a reference to that
specified Article, Exhibit, Section or Schedule of this Agreement; and any
reference to any of the Loan Documents means such document as the same shall be
amended, supplemented or modified and from time to time in effect.


Section 1.3           Business Day Adjustment. If the day by which any payment
or other performance is due to be made is not a Business Day, that payment or
performance shall be made by the next succeeding Business Day.


Section 1.4           Registration.


(a)         The Borrower shall record on its books and records the amount of the
Loans, the interest rate applicable, all payments of principal and interest
thereon and the principal balance thereof from time to time outstanding.


(b)         The Borrower shall establish and maintain at its address referred to
in Section 6.1, a record of ownership (the “Register”) in which the Borrower
agrees to register by book entry the interests (including any rights to receive
payment hereunder) of each Lender in the Loan, and any assignment of any such
interest, and (ii) accounts in the Register in accordance with its usual
practice in which it shall record (1) the names and addresses of the Lenders
(and any change thereto pursuant to this Agreement), (2) the amount of the Loan
and each funding of any participation therein, (3) the amount of any principal
or interest due and payable or paid, and (4) any other payment received by the
Lenders from the Borrower and its application to the Loan.


(c)         Notwithstanding anything to the contrary contained in this
Agreement, the Loans (including any Notes evidencing the Loans) are a registered
obligation, the right, title and interest of the Lenders and their assignees in
and to the Loans shall be transferable only upon notation of such transfer in
the Register and no assignment thereof shall be effective until recorded
therein. This Section 1.4 shall be construed so that the Loans are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code.
 
12

--------------------------------------------------------------------------------

(d)         The Borrower and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender for all purposes of this Agreement.
Information contained in the Register with respect to any Lender shall be
available for access by the Borrower or such Lender at any reasonable time and
from time to time upon reasonable prior notice.


ARTICLE 2


AGREEMENT FOR THE LOAN


Section 2.1           Use of Proceeds. The proceeds of the Initial Loan shall be
used for working capital and general corporate purposes and the proceeds of the
Acquisition Loans shall be used solely to fund Permitted Acquisitions.


Section 2.2           Initial Loans. Subject to the conditions set forth in
Section 4.1 and this Section 2.2, the Lenders shall disburse Initial Loans in
the amount of $75,000,000 to the Borrower on a date (“Initial Funding Date”) not
less than three (3) Business Days following the satisfaction of the conditions
set forth in Section 4.1. Lenders shall fulfill the Initial Loans in accordance
with their respective allocations set forth on Schedule 1 hereto. In the event
the conditions to the Initial Loan have not been satisfied by January 31, 2016,
the Lenders shall not have any further obligations under this Agreement.


Section 2.3           Acquisition Loans. Subject to the conditions set forth in
Section 4.2 at any time and from time to time after the Initial Funding Date and
prior to January 31, 2017; upon not less than three (3) Business Days’ written
request (“Acquisition Loan Request”) by Borrower to Lenders, Borrower shall make
additional advances to Borrower (each an “Acquisition Loan” and collectively the
“Acquisition Loans”) up to the aggregate sum of $200,000,000 for the payment of
the purchase price of any Permitted Acquisition. Lenders shall fulfill the
Acquisition Loans in accordance with their respective allocations set forth on
Schedule 1 hereto.


Section 2.4           Payment.


(a)         Borrower shall repay the outstanding principal amount of the Initial
Loans, together with all accrued and unpaid interest thereon on the sixth
anniversary of the Initial Funding Date. Borrower shall repay the outstanding
principal amount of each Acquisition Loan, together with all accrued and unpaid
interest thereon on the sixth anniversary of the funding of each such
Acquisition Loan. Except as specifically provided herein, the Conversion Notes
shall not be prepayable. The Acquisition Notes shall be prepayable at any time
following the end of the sixth month after the funding date of the applicable
Acquisition Loan and prior to the maturity of such Acquisition Loan (provided
that any Acquisition Loan incurred to refinance Indebtedness incurred before the
Initial Funding Date with respect to a Permitted Acquisition may be prepaid at
any time prior to maturity) at 101% of the outstanding principal amount of such
Acquisition Loan, plus all accrued and unpaid interest on such Acquisition Loan
prepaid.
 
13

--------------------------------------------------------------------------------

(b)         Lenders shall have the right to convert all or any part of the
principal amount of their Conversion Notes into Common Shares in accordance with
the terms of the Conversion Notes. Upon the Share Delivery Date (as defined in
the Conversion Notes) Borrower shall pay to Lenders all accrued and unpaid
interest on the principal amount of the Conversion Notes converted into Common
Shares.


Section 2.5           Payments. All payments by the Borrower under any of the
Loan Documents shall be made without setoff or counterclaim. Payments of any
amounts due to the Lenders under this Agreement shall be made in Dollars in
immediately available funds prior to 11:00 a.m. New York City time on such date
that any such payment is due, at such bank or places as the Lenders shall from
time to time designate in writing at least five (5) Business Days prior to the
date such payment is due. The Borrower shall pay all and any costs
(administrative or otherwise) imposed by banks, clearing houses, or any other
financial institution, in connection with making any payments under any of the
Loan Documents, except for any costs imposed by the Lenders’ banking
institutions.


Section 2.6           Taxes.


(a)         Any and all payments hereunder or under any other Loan Document
shall be made, in accordance with this Section 2.6, free and clear of and
without deduction for any and all present or future Taxes except as required by
applicable law. If Borrower (or another applicable Credit Party) shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any other Loan Document and such Taxes are Indemnified Taxes,
(i) the sum payable hereunder or thereunder shall be increased by as much as
shall be necessary so that after making all required deductions (including
deductions for Indemnified Taxes applicable to additional sums payable under
this Section 2.6(a)), each Lender shall receive an amount equal to the sum it
would have received had no such deductions been made (any and all such
additional amounts payable shall hereafter be referred to as the “Additional
Amounts”), (ii) Borrower shall make such deductions, and (iii) Borrower shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law. Within thirty (30) days after the date of any
payment of such Taxes, Borrower shall furnish to the applicable Lender the
original or a certified copy of a receipt evidencing payment thereof or other
evidence of such payment reasonably satisfactory to such Lender.


(b)         Borrower agrees to pay and authorizes each Lender to pay in its name
(but without duplication), all Other Taxes. Within 30 days after the date of any
payment of Other Taxes, Borrower shall furnish to the applicable Lender the
original or a certified copy of a receipt evidencing payment thereof or other
evidence of such payment reasonably satisfactory to such Lender.
 
14

--------------------------------------------------------------------------------

(c)         Without duplication of Section 2.6(a) or Section 2.6(b), Borrower
shall reimburse and indemnify, within ten (10) days after receipt of demand
therefor, each Lender for all Indemnified Taxes (including all Indemnified Taxes
imposed on amounts payable under this Section 2.6(c)) paid by such Lender,
whether or not such Indemnified Taxes were correctly or legally asserted. A
certificate of the applicable Lender(s) setting forth the amounts to be paid
thereunder and delivered to Borrower shall be conclusive, absent manifest error.


(d)         If any Party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.6 (including by the payment of Additional
Amounts), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (d) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (d), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (d) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.


(e)         If a payment made to a Lender under any Loan Document would be
subject to withholding Tax under FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA, such Lender shall deliver
to the Borrower or its designated agent at such time or times reasonably
requested by the Borrower or its designated agent such U.S. tax forms and such
additional documentation reasonably requested by the Borrower or its agent as
may be necessary for the Borrower or its agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.


Section 2.7           Fee and Costs. Notwithstanding anything to the contrary
contained in the Equity Agreement, the Credit Parties (excluding Tribute prior
to the closing of the transactions contemplated by the Arrangement Agreement),
jointly and severally agree to reimburse the Lenders for reasonable, documented
expenses for attorneys, accountants and other professional advisors, and other
out-of-pocket expenses incurred by Lenders in connection with their due
diligence, negotiation and documentation of the transactions contemplated by the
Loan Documents and all amendments and modifications thereto, whether or not
consummated; provided that Credit Parties’ obligation to reimburse Lenders for
such fees and expenses in connection with the negotiation, documentation and
closing of this Agreement and the other Loan Documents shall not exceed the
aggregate amount of $300,000. At Lender’s election, such reimbursed amounts may
be deducted from the Initial Loans.
 
15

--------------------------------------------------------------------------------

Section 2.8           Interest. The outstanding principal amount of the Loans
shall bear interest at the Interest Rate (calculated on the basis of the actual
number of days elapsed in each month). Interest shall be paid quarterly in
arrears commencing on October 1, 2015 and on the first Business Day of each
January, April, July and October thereafter (each, an “Interest Payment Date”).


Section 2.9           Interest on Late Payments. Without limiting the remedies
available to the Lenders under the Loan Documents or otherwise, to the maximum
extent permitted by applicable law, if the Borrower fails to make a required
payment of principal or interest with respect to the Loan when due or to timely
comply with Section 5.1(v) of this Agreement (regardless of any cure period
provided in Section 5.4(b) of this Agreement), the Borrower shall pay interest,
in respect of such principal and interest at the rate per annum equal to the
Interest Rate plus ten percent (10%) for so long as such payment remains
outstanding or such covenant is not timely cured. Such interest shall be payable
on demand.


ARTICLE 3


REPRESENTATIONS AND WARRANTIES


Section 3.1           Representations and Warranties of the Borrower. Each
Credit Party represents and warrants to the Lenders that, except as set forth in
a Schedule to this Agreement:


(a)         Each Credit Party and each of its Subsidiaries are conducting their
business in compliance with their Organizational Documents, which are in full
force and effect.


(b)         No Default or Event of Default has occurred.


(c)         Each Credit Party and each of its Subsidiaries (i) are capable of
paying their debts as they fall due, have not admitted their inability to pay
their debts as they fall due, (ii) are not bankrupt or insolvent or deemed to be
bankrupt or insolvent under applicable and (iii) have not taken action, and no
such action has been taken by a third party, for any Credit Parties’ or any of
its Subsidiaries’ winding up, dissolution, or liquidation, examinership or
similar executory or judicial proceeding or for the appointment of a liquidator,
custodian, receiver, trustee, administrator, examinership or other similar
officer for any Credit Party or any of its Subsidiaries or any or all of their
assets or revenues.


(d)         Except as disclosed on Schedule 3.1(d), which Liens shall be
terminated on or prior to the Initial Funding Date, no Lien exists on any Credit
Parties’ or any of its Subsidiaries’ assets, except for Permitted Liens.
 
16

--------------------------------------------------------------------------------

(e)         The obligation of the Borrower to make any payment under this
Agreement (together with all charges in connection therewith) is absolute and
unconditional.


(f)          Except as disclosed on Schedule 3.1(f), which Indebtedness will be
repaid on or prior to the Initial Funding Date, no Indebtedness of any Credit
Party or any of its Subsidiaries exists other than Permitted Indebtedness.


(g)         Irish Finco is validly existing as a limited liability company
incorporated under the laws of the Republic of Ireland. Parent is validly
existing as a private limited company organized under the laws of the Republic
of Ireland. Pozen is validly existing as a corporation in good standing under
the laws of the State of Delaware. Tribute is validly existing as a corporation
in good standing under the laws of the Province of Ontario. Each Credit Party
and each of its Subsidiaries have full power and authority to own their
properties, conduct their business and enter into the Loan Documents and to
consummate the transactions contemplated under the Loan Documents, and are duly
qualified to do business as a foreign entity and are in good standing in each
jurisdiction where the failure to be so qualified could reasonably be expected
to result in a Material Adverse Effect.


(h)         There is not pending or, to the knowledge of any Credit Party,
threatened, any action, suit, investigation, hearings or other proceeding before
any Governmental Authority (a) to which any Credit Party or any of its
Subsidiaries is a party or (b) which has as the subject thereof any assets owned
by any Credit Party or any of its Subsidiaries, except, as would not reasonably
be expected to have a Material Adverse Effect. There are no current or, to the
knowledge of any Credit Party, pending, legal, governmental or regulatory
enforcement actions, suits or other proceedings to which any Credit Party or any
of its Subsidiaries or any of their assets is subject, except, as would not
reasonably be expected to have a Material Adverse Effect.


(i)          Each Credit Party has the requisite corporate power and authority
to enter into and to consummate the transactions contemplated by each of the
Loan Documents to which it is a party and otherwise to carry out its obligations
hereunder and thereunder. Each Credit Parties’ execution and delivery of each of
the Loan Documents to which it is a party and the consummation by it of the
transactions contemplated hereby and thereby (including, but not limited to, the
sale and delivery of the Notes and the reservation for issuance and the
subsequent issuance of the Conversion Shares upon exercise of the Conversion
Notes) have been duly authorized by all necessary action on the part each Credit
Party, and no further action is required by any Credit Party, its directors or
its stockholders in connection therewith other than in connection with the
Required Approvals (as defined below). Each of the Loan Documents to which it is
a party has been (or upon delivery will have been) duly executed by each Credit
Party and each of its Subsidiaries and is, or when delivered by each Credit
Party and each of its Subsidiaries a party thereto, in accordance with the terms
hereof, will constitute the legal, valid and binding obligation of such Credit
Party and its Subsidiaries party thereto enforceable in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, examinership, moratorium, liquidation or similar
laws relating to, or affecting generally the enforcement of, creditors’ rights
and remedies or by other equitable principles of general application. The
execution, delivery and performance of the Loan Documents by the Credit Parties
and their Subsidiaries and the consummation of the transactions therein
contemplated (including, but not limited to, the delivery of the Conversion
Notes and the reservation for issuance and subsequent issuance of the Conversion
Shares) will not (A) conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any Lien (other than pursuant to the Loan Documents)
upon any assets of any Credit Party or any of its Subsidiaries pursuant to, any
agreement to which any Credit Party or any of its Subsidiaries is a party or by
which any Credit Party or any of its Subsidiaries are bound or to which any of
the assets of any Credit Party or any of its Subsidiaries is subject, (B) result
in any violation of or conflict with the provisions of the Organizational
Documents or (C) result in the violation of any Applicable Law or (D) result in
the violation of any judgment, order, rule, regulation or decree of any
Governmental Authority. No consent, approval, authorization or order of, or
registration or filing with any Governmental Authority is required for the
execution, delivery and performance of any of the Loan Documents or for the
consummation by any Credit Party and any of its Subsidiaries of the transactions
contemplated thereby except for such registrations and filings in connection
with (i) the filing with the Commission of one or more Registration Statements
in accordance with the requirements of the Registration Rights Agreement, (ii)
filings required by applicable state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) the filing of any requisite notices and/or
application(s) to the Principal Trading Markets for the issuance and sale of the
Securities and the listing of the Conversion Shares for trading or quotation, as
the case may be, thereon in the time and manner required thereby, (v) filings
contemplated by the Security Documents and (vi) those that are required to be
obtained in connection with the Transactions or that have been made or obtained
prior to the Initial Funding Date (the “Required Approvals”).
 
17

--------------------------------------------------------------------------------

(j)          As of their respective filing dates, or to the extent corrected by
a subsequent restatement, the SEC Reports filed by any Credit Party comply in
all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, will contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. No Credit Party
has ever been an issuer subject to Rule 144(i) under the Securities Act. Each of
the Material Contracts to which any Credit Party is a party or to which the
property or assets of any Credit Party are subject will be filed as an exhibit
to the SEC Reports.
 
18

--------------------------------------------------------------------------------

(k)         Other than the actions required under the Registration Rights
Agreement with respect to the Registration Statement or with respect to the
Transactions, no Authorization is required for (i) the execution and delivery of
this Agreement, the other Loan Documents, or (ii) the consummation of the
transactions contemplated hereby and thereby.


(l)          Each Credit Party and each of its Subsidiaries holds, and is
operating in good standing (where applicable) and in compliance in all material
respects with, all franchises, grants, authorizations, licenses, permits,
easements, consents, certificates and orders of any Governmental Authority
(collectively, “Necessary Documents”) required for the conduct of its business
and all Necessary Documents are valid and in full force and effect; and neither
any Credit Party nor any of its Subsidiaries has received written notice of any
revocation or modification of any of the Necessary Documents and neither any
Credit Party nor any of its Subsidiaries has any reason to believe that any of
the Necessary Documents will not be renewed in the ordinary course of business,
and each Credit Party and each of its Subsidiaries are in compliance in all
material respects with all applicable federal, state, local and foreign laws,
regulations, orders and decrees applicable to the conduct of its business.


(m)        Each Credit Party and each of its Subsidiaries have good and
marketable title to all of their assets free and clear of all Liens except
Permitted Liens. The property held under lease by each Credit Party and each of
its Subsidiaries is held under valid, subsisting and enforceable leases with
only such exceptions with respect to any particular lease as do not interfere in
any material respect with the conduct of the business of any Credit Party or any
of its Subsidiaries.


(n)         Except as set forth on Schedule 3.1(n), each Credit Party and each
of its Subsidiaries own or have the right to use pursuant to a valid and
enforceable written license, implied license or other legally enforceable right,
all of the Intellectual Property (as defined below) that is necessary for the
conduct of their business as currently conducted and the manufacture,
importation and sale of products being developed by such Credit Party or any of
its Subsidiaries (the “IP”). The IP that is registered with or issued by a
Governmental Authority is valid and enforceable; there is no outstanding,
pending, or threatened action, suit, other proceeding or claim by any third
person challenging or contesting the validity, scope, use, ownership,
enforceability, or other rights of any Credit Party or any of its Subsidiaries
in or to any IP and neither any Credit Party nor any of its Subsidiaries has
received any written notice regarding, any such action, suit, or other
proceeding. Neither any Credit Party nor any of its Subsidiaries has infringed
or misappropriated any material rights of others. There is no pending or
threatened action, suit, other proceeding or claim by others that any Credit
Party or any of its Subsidiaries infringes upon, violates or uses the
Intellectual Property rights of others without authorization, and neither any
Credit Party nor any of its Subsidiaries has received any written notice
regarding, any such action, suit, other proceeding or claim. Except as set forth
on Schedule 3.1(n), neither any Credit Party nor any of its Subsidiaries is a
party to or bound by any options, licenses, or agreements with respect to IP
other than licenses for computer software acquired in the ordinary course of
business. The term “Intellectual Property” as used herein means (i) all patents,
patent applications, patent disclosures and inventions (whether patentable or
unpatentable and whether or not reduced to practice), (ii) all trademarks,
service marks, trade dress, trade names, slogans, logos, and corporate names and
Internet domain names, together with all of the goodwill associated with each of
the foregoing, (iii) copyrights, copyrightable works, and licenses, (iv)
registrations and applications for registration for any of the foregoing, (v)
computer software (including but not limited to source code and object code),
data, databases, and documentation thereof, (vi) trade secrets and other
confidential information, (vii) other intellectual property, and (viii) copies
and tangible embodiments of the foregoing (in whatever form and medium).
 
19

--------------------------------------------------------------------------------

(o)         Neither any Credit Party nor any of its Subsidiaries is in violation
of the Organizational Documents, or in breach of or otherwise in default under,
and no event has occurred which, with notice or lapse of time or both, would
constitute such breach or other default in the performance of any agreement or
condition contained in any agreement under which it may be bound, or to which
any of its assets is subject.


(p)         All federal, state, local and foreign income and franchise and other
material Tax returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by any Tax Affiliates have been filed with the appropriate
Governmental Authorities, all such Tax Returns are true and correct in all
material respects, and all Taxes, assessments and other governmental charges and
impositions reflected therein and all other material Taxes, assessments and
other governmental charges otherwise due and payable have been paid prior to the
date on which any liability may be added thereto for non-payment thereof except
for those contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves are maintained on the books of the
appropriate Tax Affiliate in accordance with GAAP or other applicable accounting
principles, standards and procedures that such Tax Affiliate uses to compile its
financial statements. As of the Agreement Date, no Tax Return is under audit or
examination by any Governmental Authority, and no Tax Affiliate has received
written notice from any Governmental Authority of any audit or examination or
any assertion of any material claim for Taxes. No Credit Party may be a party to
any transaction which it is aware or ought reasonably to be aware requires a
notification by that Credit Party under Chapter 3 of Part 33 of the Taxes
Consolidation Act, 1997 of Ireland (Mandatory disclosure of certain
transactions) and no Credit Party may enter into any tax arrangements which it
is aware or ought reasonably to be aware constitutes a “tax avoidance
transaction” for the purposes of Chapter 2 of Part 33 of the Taxes Consolidation
Act, 1997 of Ireland without the prior written consent of the Lenders (acting
reasonably).
 
20

--------------------------------------------------------------------------------

(q)         Other than as set forth in Schedule 3.1(q) neither any Credit Party
nor any of its Subsidiaries has granted rights to market or sell its products or
services to any other Person, and are not bound by any agreement that affects
the exclusive right of any Credit Party or any of its Subsidiaries to develop,
license, market or sell its products or services, in each case including rights
relating to products under development by any Credit Party or any of its
Subsidiaries.


(r)          Each Credit Party and each of its Subsidiaries: (A) at all times
has complied in all materials respects with all Applicable Laws; (B) has not
received any warning letter or other correspondence or notice from any
Governmental Authority alleging or asserting material noncompliance with any
Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto reasonably
required in connection with the business of any Credit Party or any of its
Subsidiaries by any Applicable Laws (together, the “Authorizations”); (C)
possesses and complies with the Authorizations, which are valid and in full
force and effect; (D) has not received written notice that any Governmental
Authority has taken, is taking or intends to take action to limit, suspend,
modify or revoke any Authorization and has no knowledge that any Governmental
Authority is considering such action; (E) has filed, obtained, maintained or
submitted all reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as reasonably required by any
Applicable Laws or Authorizations.


(s)         Each of Pozen and Tribute maintains or, in the case of Parent, as of
the Initial Funding Date will maintain a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.
 
21

--------------------------------------------------------------------------------

(t)         (i) To the knowledge of each Credit Party, no “prohibited
transaction” as defined under Section 406 of ERISA or Section 4975 of the Code
that is not exempt under ERISA Section 408 or Section 4975 of the Code, under
any applicable regulations and published interpretations thereunder or under any
applicable prohibited transaction, individual or class exemption issued by the
Department of Labor, has occurred with respect to any Employee Benefit Plan,
except for such transactions as would not have a Material Adverse Effect, (ii)
at no time within the last seven (7) years has any Credit Party or any ERISA
Affiliate maintained, sponsored, participated in, contributed to or has or had
any liability or obligation in respect of any Employee Benefit Plan subject to
Section 302 of ERISA, Title IV of ERISA, or Section 412 of the Code or any
“multiemployer plan” as defined in Section 3(37) of ERISA or any multiple
employer plan for which any Credit Party or any ERISA Affiliate has incurred or
could incur liability under Section 4063 or 4064 of ERISA, (iii) no Employee
Benefit Plan represents any current or future liability for retiree health, life
insurance, or other retiree welfare benefits except as may be required by the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or similar
state law, (iv) each Employee Benefit Plan is and has been operated in
compliance with its terms and all applicable laws, including but not limited to
ERISA and the Code, except for such failures to comply that would not have a
Material Adverse Effect, (v) no event has occurred (including a “reportable
event” as such term is defined in Section 4043 of ERISA) and no condition exists
that would subject any Credit Party or any ERISA Affiliate to any tax, fine,
lien, penalty or liability imposed by ERISA, the Code or other applicable law,
except for any such tax, fine, lien, penalty or liability that would not,
individually or in the aggregate, have a Material Adverse Effect, (vi) no Credit
Party maintains any Foreign Benefit Plan, (vii) no Credit Party has any
obligations under any collective bargaining agreement. As used in this clause
(t), “Employee Benefit Plan” means any material “employee benefit plan” within
the meaning of Section 3(3) of ERISA, and all stock purchase, stock option,
stock‑based severance, employment, change‑in‑control, medical, disability,
fringe benefit, bonus, incentive, deferred compensation, employee loan and all
other employee benefit plans, agreements, programs, policies or other
arrangements, whether or not subject to ERISA, under which (A) any current or
former employee, director or independent contractor of any Credit Party or any
of its Subsidiaries has any present or future right to benefits and which are
contributed to, sponsored by or maintained by any Credit Party or any of its
respective Subsidiaries or (B) no Credit Party nor any of its Subsidiaries has
had or has any present or future obligation or liability on behalf of any such
employee, director or independent contractor; “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended; “ERISA Affiliate” means any
member of any Credit Party’s controlled group as defined in Code Section 414
(b), (c), (m) or (o); and “Foreign Benefit Plan” means any Employee Benefit Plan
mandated by a government other than the United States of America is subject to
the laws or a jurisdiction outside of the United States.
 
22

--------------------------------------------------------------------------------

(u)         Each Credit Party’s Subsidiaries are set forth in Schedule 3.1(u).


(v)         All of the issued and outstanding shares of capital stock of each
Credit Party are duly authorized and validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state and
foreign securities laws, were not issued in violation of or subject to any
preemptive rights or other rights to subscribe for or purchase securities that
have not been waived in writing; the Conversion Notes and Conversion Shares have
been duly authorized and, and the Conversion Shares, when issued and delivered
in accordance with the terms of the Conversion Notes will have been validly
issued and will be fully paid. Parent has reserved from its duly authorized
capital stock a sufficient number of Common Shares to issue the Conversion
Shares, free and clear of all encumbrances and restrictions, except for
restrictions on transfer set forth in the Loan Documents or imposed by
applicable securities laws and except for those created by the Lenders. Assuming
the accuracy of the representations and warranties of the Lender in this
Agreement, the Securities will be issued in compliance with all applicable
federal and state securities laws. Parent shall, so long as any of the
Conversion Notes are outstanding, take all action necessary to reserve and keep
available out of its authorized and unissued capital stock, solely for the
purpose of effecting the conversion of the Conversion Notes, the number of
Common Shares issuable upon such conversion and/or exercise (without taking into
account any limitations on the conversion of the Conversion Notes as set forth
therein). There are no preemptive rights or other rights to subscribe for or to
purchase, or any restriction upon the voting or transfer of any Common Shares
pursuant to Parent’s Organizational Documents or any agreement to which Parent
or any of its Subsidiaries is a party or by which Parent or any of its
Subsidiaries is bound and all of the foregoing rights have been fully waived in
respect of the issuance of the Notes and the Conversion Shares. Upon completion
of the Transactions, Parent’s outstanding shares of capital stock, options and
warrants as set forth in Schedule 3.1(v) to this Agreement is accurate, and
there are no other (i) except as set forth in such Schedule, options issuable or
issued under Parent’s option plans, or (ii) any other options, warrants,
agreements, contracts or other rights in existence to purchase or acquire from
Parent or any Subsidiary of Parent any shares of the capital stock of Parent or
any Subsidiary of Parent.
 
23

--------------------------------------------------------------------------------

(w)        The issuance of the Notes and the Conversion Shares will not obligate
Parent to issue Common Shares or other securities to any Person (other than the
Lenders) and will not result in a right of any holder of Parent securities to
adjust the exercise, conversion, exchange or reset price or other right under
any of such securities. There are no stockholders’ agreements, voting agreements
or other similar agreements with respect to the Borrower’s capital stock to
which Parent is a party or, to Parent’s knowledge, between or among any of
Parent’s stockholders.


(x)         Assuming the accuracy of the representations and warranties of the
Lenders set forth in Section 3.3 of this Agreement, no registration under the
Securities Act is required for the offer and sale of the Securities and the
Acquisition Notes by the Borrower or the Parent, as applicable, to the Lenders
under the Loan Documents. The issuance and sale of the Securities and the
Acquisition Notes hereunder complies and will comply in all material respect
with and does not and will not contravene the rules and regulations of the
Principal Trading Markets.


(y)         Neither Parent nor Borrower are, and immediately after issuance of
any Notes will not be, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. Parent and Borrower shall conduct
their business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.


(z)         Other than the Lenders or pursuant to the Transactions, no Person
has any right to cause Parent to effect the registration under the Securities
Act of any securities of Parent other than those securities which are currently
registered on an effective registration statement on file with the Commission.


(aa)       From and after the Initial Funding Date, Parent’s Common Shares shall
be registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and Parent
shall not have taken any action designed to terminate the registration of the
Common Shares under the Exchange Act nor shall Parent have received any
notification that the Commission is contemplating terminating such registration.
From and after the Initial Funding Date, Parent will be in compliance with all
listing and maintenance requirements of the Principal Trading Markets.


(bb)      Neither Parent nor, to Parent’s knowledge, any person acting on behalf
of Parent, has offered or sold any of the Securities by any form of general
solicitation or general advertising.
 
24

--------------------------------------------------------------------------------

(cc)       Each Credit Party is in compliance in all material respects with all
of the provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it.
Each Credit Party other than Parent and Borrower has, and as of the Initial
Funding Date Parent shall have established disclosure controls and procedures
(as such term is defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act)
for it and designed such disclosure controls and procedures to ensure that
information required to be disclosed by it in the reports it files or submits
under the Exchange Act is recorded, processed, summarized and reported, within
the time periods specified in the Commission’s rules and forms. Each Credit
Party’s other than Borrower’s and Parent’s certifying officers have, and as of
the Initial Funding Date Parent’s certifying officers shall have evaluated the
effectiveness of the its disclosure controls and procedures as of the end of the
period covered by its most recently filed periodic report under the Exchange Act
(such date, the “Evaluation Date”). Each Credit Party presented in its most
recently filed periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in Parent’s internal control over
financial reporting (as such term is defined in the Exchange Act) that have
materially affected, or are reasonably likely to materially affect, its internal
controls over financial reporting.


(dd)      In the case of a Credit Party incorporated in Ireland, for the
purposes of The Council of the European Union Regulation No. 1346/2000 on
Insolvency Proceedings (the “Regulation”), its centre of main interest (as that
term is used in Article 3(1) of the Regulation) is situated in Ireland and it
does not have an establishment (as that term is used in Article 2(h) of the
Regulation) outside of Ireland.


(ee)       The entry into by a Credit Party of the Transactions and the Loan
Documents and the performance of its obligations thereunder will not breach the
provisions of section 82 of the Companies Act 2014 of Ireland.


Section 3.2           Acknowledgment. Each Credit Party acknowledges that it has
made the representations and warranties referred to in Section 3.1 with the
intention of persuading the Lenders to enter into the Loan Documents and that
the Lenders have entered into the Loan Documents on the basis of, and in full
reliance on, each of such representations and warranties, each of which shall
survive the execution of this Agreement until the Obligations are paid in full
and each representation or warranty related to the Conversion Shares shall be
deemed to be continuously made at all times until the Obligations are paid in
full.


Section 3.3           Representations and Warranties of the Lenders. Each
Lender, severally and not jointly, represents and warrants to Borrower and
Parent as of the Agreement Date that:
 
25

--------------------------------------------------------------------------------

(a)         Such Lender is duly organized and validly existing under the laws of
the jurisdiction of its formation.


(b)         Each Loan Document to which it is a party has been duly authorized,
executed and delivered by such Lender and constitutes the valid and legally
binding obligation of such Lender, enforceable in accordance with its terms,
except as such enforceability may be limited by (i) applicable insolvency,
bankruptcy, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, and (ii) applicable equitable principles (whether
considered in a proceeding at law or in equity).


(c)         Such Lender has full power and authority to make the Loans and to
enter into and perform its other obligations under each of the Loan Documents
and carry out the other transactions contemplated thereby.


(d)         Each of the Conversion Notes and Conversion Shares to be received by
such Lender hereunder will be acquired for such Lender’s own account, and not
with a view to the resale or distribution of any part thereof in violation of
the Securities Act, except pursuant to sales registered or exempted under the
Securities Act, and such Lender has no present intention of selling, granting
any participation in, or otherwise distributing the same in violation of the
Securities Act without prejudice, however, to such Lender’s right at all times
to sell or otherwise dispose of all or any part of such Securities in compliance
with applicable federal and state securities laws. Nothing contained herein
shall be deemed a representation or warranty by such Lender to hold the
Securities for any period of time and such Lender reserves the right to dispose
of the Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the Securities Act.


(e)         Such Lender can bear the economic risk and complete loss of its
investment in the Securities and has such knowledge and experience in financial
or business matters that it is capable of evaluating the merits and risks of the
investment contemplated hereby.


(f)          Such Lender understands that the Securities are characterized as
“restricted securities” under the U.S. federal securities laws inasmuch as they
are being acquired from Parent in a transaction not involving a public offering
and that under such laws and applicable regulations such securities may be
resold without registration under the Securities Act only in certain limited
circumstances.


(g)         Such Lender is an “accredited investor” as such term is defined in
Regulation D promulgated under the Securities Act.


ARTICLE 4


CONDITIONS OF DISBURSEMENT OF LOANS


Section 4.1           Conditions to the Disbursement of Loans. The obligation of
the Lenders to make the Initial Loans shall be subject to the fulfillment of the
following conditions:
 
26

--------------------------------------------------------------------------------

(a)         The Lenders shall have received sufficient copies of each Loan
Document originally executed and delivered by each Credit Party and its
Subsidiaries party thereto for each Lender;


(b)         The Lenders shall have received (i) sufficient copies of each
Organization Document executed and delivered by each Credit Party and its
Subsidiaries, as applicable, and, to the extent applicable, certified as of a
recent date by the appropriate governmental official, for each Lender, each
dated the Initial Funding Date or a recent date prior thereto; (ii) signature
and incumbency certificates of the officers of such Person executing the Loan
Documents to which it is a party; (iii) resolutions of the board of directors or
other governing body of each Credit Party and its Subsidiaries approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party or by which it or its assets may be
bound , certified as of the Initial Funding Date by an authorized officer as
being in full force and effect without modification or amendment; (iv) a good
standing certificate (or appropriate comparable confirmation in the relevant
jurisdiction) from the applicable Governmental Authority of each Credit Party
and each of its Subsidiary’s jurisdiction of incorporation, organization or
formation and in each jurisdiction in which it is qualified as a foreign
corporation or other entity to do business, and (v) such other documents as
Lenders may reasonably request;


(c)         Each Credit Party and each of its Subsidiaries shall have obtained
all Authorizations and all consents of other Persons, in each case that are
necessary or advisable in connection with the transactions contemplated by the
Arrangement Agreement, Loan Documents and the Equity Agreement and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to Lenders. All applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority which
would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Arrangement Agreement, Loan Documents or the
Equity Agreement or the financing thereof and no action, request for stay,
petition for review or rehearing, reconsideration, or appeal with respect to any
of the foregoing shall be pending, and the time for any applicable agency to
take action to set aside its consent on its own motion shall have expired;


(d)         Lenders shall have received evidence of the compliance by Parent and
its Subsidiaries of their obligations under the Security Documents (including,
without limitation, their obligations to authorize or execute, as the case may
be, and deliver UCC financing statements or equivalent foreign filings,
originals of securities, instruments and chattel paper and any agreements
governing deposit and/or securities accounts as provided therein and a duly
executed authorization to pre-file UCC-1 financing statements or foreign
equivalents), together with other documents as may be necessary to perfect the
security interests purported to be created by the Security Documents;


(e)         Lenders shall have received opinions of counsel with respect to the
creation and perfection of the security interests in favor of Lenders in such
Collateral and such other matters governed by the laws of each jurisdiction in
which Parent or any Subsidiary or any Collateral is located as Lenders may
reasonably request, in each case in form and substance reasonably satisfactory
to Lenders;
 
27

--------------------------------------------------------------------------------

(f)          Lenders shall have received a certificate from Parent and each
Subsidiary’s insurance broker or other evidence satisfactory to it that all
insurance required to be maintained pursuant to the Security Documents is in
full force and effect, together with endorsements naming the Lenders as
additional insured and loss payee thereunder;


(g)         Lenders shall have received originally executed copies of the
favorable written opinions of counsel for Parent and its Subsidiaries as to such
matters as Lenders may reasonably request and otherwise in form and substance
reasonably satisfactory to Lenders;


(h)         No Default or Event of Default shall have occurred;


(i)          All of the representations and warranties set forth in Section 3.1
shall be true and correct as if made on the Initial Funding Date;


(j)          The Disbursement Condition shall have been satisfied;


(k)         The Common Shares shall have been listed on the Trading Market;


(l)          All conditions precedent to the Transactions set forth in the
Equity Agreement and Arrangement Agreement shall have been satisfied and the
Transactions shall have been completed;


(m)        No Material Adverse Effect shall have occurred; and


(n)         Each of the Employment Agreements shall have been executed and shall
be in full force and effect.


(o)           The Indebtedness of Tribute to SWK Funding LLC and any
Indebtedness incurred by Tribute to fund the acquisition referred to in Schedule
3.1(f) (unless provided by Lenders or their Affiliates) shall be repaid in full
out of the proceeds of the Initial Loans and Acquisition Loans on the Initial
Funding Date (or shall have been otherwise repaid) and all Liens securing such
Indebtedness released.


Section 4.2           Condition to the Disbursement of Acquisition Loans. The
obligation of the Lenders to make an Acquisition Loan shall be subject to the
fulfillment of the following conditions:


(a)           Lenders shall have received an Acquisition Loan Request and a
certification by an authorized officer of Borrower that the proposed acquisition
is a Permitted Acquisition;


(b)           Lenders shall have received Acquisition Notes executed by Borrower
in the aggregate principal amount of the Acquisition Loan;
 
28

--------------------------------------------------------------------------------

(c)           All conditions precedent to the closing of the Permitted
Acquisition shall have been satisfied except for the funding of the purchase
price with the proceeds of such Acquisition Loan;


(d)           No Default or Event of Default shall have occurred or would be
created by such Permitted Acquisition and


(e)           All of the representations and warranties in Section 3.1 shall be
true and correct as if made on the date of funding of each such Acquisition
Loan.


ARTICLE 5


PARTICULAR COVENANTS AND EVENTS OF DEFAULT


Section 5.1           Affirmative Covenants. Unless the Required Lenders shall
otherwise agree:


(i)            Parent shall and shall cause its Subsidiaries to maintain their
existence and qualify and remain qualified to do their business as currently
conducted, except for any merger or dissolution of a Subsidiary in accordance
with Section 5.2(i) or where the failure to maintain such qualification would
not reasonably be expected to have a Material Adverse Effect.


(ii)            Parent shall and shall cause its Subsidiaries to comply in all
material respects with all Applicable Laws.


(iii)           Parent shall obtain and shall cause its Subsidiaries to make and
keep in full force and effect all Authorizations.


(iv)           Parent shall promptly notify the Lenders of the occurrence of (i)
any Default or Event of Default and (ii) any claims, litigation, arbitration,
mediation or administrative or regulatory proceedings that are instituted or
threatened against Parent or any of its Subsidiaries concurrently with any
public disclosure of any such event, and (iii) each event which, at the giving
of notice, lapse of time, determination of materiality or fulfillment of any
other applicable condition (or any combination of the foregoing), would
constitute an event of default (however described) under any Loan Document.


(v)           Each Credit Party will timely file with the SEC (subject to
appropriate extensions made under Rule 12b-25 of the Exchange Act) any annual
reports, quarterly reports and other periodic reports required to be filed
pursuant to Section 13 or 15(d) of the Exchange Act (“SEC Reports”).


(vi)          Parent shall, so long as any of the Conversion Notes are
outstanding, take all action necessary to reserve and keep available out of its
authorized and unissued capital stock, solely for the purpose of effecting the
conversion of the Conversion Notes, the number of Common Shares issuable upon
such conversion (without taking into account any limitations on the conversion
of the Notes as set forth therein).


(vii)         For so long as a Lender owns Notes or Common Shares, upon the
request of such Lender Borrower shall furnish any information reasonably
requested by such Lender (and not generally available by reference to Parent’s
publicly available SEC filings) to confirm whether or not Borrower is a passive
foreign investment company (“PFIC”) under the Code; provided, however, that
Parent shall not be obligated to furnish any information that it has not already
publicly disclosed. In addition, for each taxable year of Borrower during any
portion of which the Notes are outstanding or any Lender holds Common Shares,
Borrower shall make due inquiry of its tax advisors on an annual basis regarding
its status as a PFIC and, if Borrower’s tax advisors determine that Borrower
became a PFIC for any such taxable year, shall notify each Lender in writing, of
the determination that Borrower has become a PFIC for such taxable year by no
later than 75 days following the close of such taxable year. With respect to (a)
any taxable year in respect of which Borrower was determined to be a PFIC and
(b) each subsequent taxable year during any part of which the Notes are
outstanding or any Lender holds Common Shares, the Borrower shall promptly
provide each Lender with all information that is required by a United States
person holding Common Shares in order to make a valid election to treat the
Borrower as a “qualified electing fund” for the purposes of the Code, including
a “PFIC Annual Information Statement” as described in Treasury Regulation
section 1.1295-(1)(g)(1) (or any successor Treasury Regulation) and all
representations and statements required by such Statement, and will take any
other steps necessary to facilitate such election. The Borrower understands and
agrees that time is of the essence in complying with the foregoing deadlines,
and that any failure by the Borrower to so comply will be materially adverse to
each Lender. Each Lender shall promptly respond to any written inquiry from the
Borrower requesting the Lender to inform the Borrower whether it owns any Common
Shares.
 
29

--------------------------------------------------------------------------------

(viii)        In the event that any Person becomes a Subsidiary of Parent,
Parent shall (a) concurrently with such Person becoming a Subsidiary cause such
Subsidiary to become a Guarantor hereunder and a Grantor under the Security
Agreement, and (b) take all such actions and execute and deliver, or cause to be
executed and delivered, all such documents, instruments, agreements, and
certificates as are necessary to grant and to perfect a first priority Lien in
favor of Lenders in any assets owned by such Person and in all equity interests
of Parent in such Subsidiary.


(ix)           Parent shall, in respect of itself and each Subsidiary
incorporated in Ireland: (a) deliver to the Lenders at such times as those
reports are prepared in order to comply with the then current statutory or
auditing requirements (as applicable either to the trustees of any relevant
schemes or to Parent), actuarial reports in relation to all pension schemes
mentioned in all pension schemes operated by or maintained for the benefit of
such entities and/or any of their employees; (b) promptly notify the Lenders of
any material change in the rate of contributions to any pension schemes operated
by or maintained for the benefit of such entities and/or any of their employees
paid or recommended to be paid (whether by the scheme actuary or otherwise) or
required (by law or otherwise); (c) ensure that no action is taken or omission
is made by an such entity in relation to any defined benefit pension scheme
which has or is reasonably likely to have a Material Adverse Effect; and (d)
promptly notify the Lenders of any obligation on the trustees of any
occupational pension scheme to which the Pension Act, 1990 of Ireland applies to
submit to the Pensions Board established under that Act a funding proposal under
section 49 of the Pensions Act, 1990 of Ireland.


(x)            Borrower shall comply in all respects with Section 82 of the
Companies Act 2014 of Ireland and any equivalent legislation in other
jurisdictions including, without limitation, in relation to the execution of the
Loan Documents, the entry into of the Transactions and the payment of amounts
due under this Agreement.


Notwithstanding anything set forth in the definition of Permitted Acquisition or
elsewhere in this Agreement to the contrary, if any notice or information
required to be furnished contains material non-public information (any such
notice or information, a “Public Notice”), the Borrower, instead of delivering
such Public Notice to all the Lenders shall promptly deliver such Public Notice
to each Lender that is not a Restricted Lender and promptly notify each
Restricted Lender in writing or orally that Borrower desires to deliver to such
Restricted Lender a Public Notice. Within five Business Days of receipt of such
notification the Restricted Lender may either (i) refuse the delivery of such
Public Notice, in which case Borrower’s obligations with respect to such Public
Notice and such Restricted Lender shall be deemed satisfied, or (ii) enter into
good faith negotiations with the Parent to agree the time period within which
the Borrower will make the material non-public information contained in such
Pubic Notice publicly available by including such information in a filing with
the SEC. If Borrower and such Restricted Lender agree on such time period, the
Borrower shall promptly deliver to such Restricted Lender such Public Notice and
shall cause Parent to include the applicable material non-public information in
a public filing with the SEC within such agreed to time period. The failure to
agree on such time period will be deemed to satisfy Borrower’s obligations with
respect to such Public Notice and such Restricted Lender.
 
30

--------------------------------------------------------------------------------

Section 5.2           Negative Covenants. Unless the Required Lenders shall
otherwise agree:


(i)            Parent shall not and shall not permit any Subsidiary to (a)
liquidate, or be wound up provided that a Subsidiary may merge into Parent or
any other Subsidiary, or (b) enter into any merger, consolidation or
reorganization, unless (x) Parent or a Subsidiary is the surviving corporation
or, (y) subject to Section 5.3 and the terms of the Notes, if the survivor is a
Person other than Parent or a Subsidiary, such Person assumes the Obligations of
Borrower under this Agreement and the other Loan Documents. Parent shall not
establish any Subsidiary unless such Subsidiary executes and delivers to the
Lenders, a Guaranty and the Security Documents in form acceptable to the Lenders
and takes all steps necessary to create and perfect a first priority Lien in
favor of Lenders on all of its assets and Parent takes all steps necessary to
create and perfect a first priority Lien in favor of Lenders in all equity
interests in such Subsidiary;


(ii)           Parent shall not and shall not permit any Subsidiary to (i) enter
into any partnership, joint venture, syndicate, pool, profit-sharing or royalty
agreement or other combination, or engage in any transaction with an Affiliate
(other than a Subsidiary), whereby its income or profits are or might be, shared
with another Person (other than a Subsidiary), (ii) enter into any management
contract or similar agreement whereby a substantial part of its business is
managed by another Person; or (iii) make any cash dividend or distribute, or
permit the dividend or distribution of, any of its assets, including its
intangibles, to any of its shareholders in such capacity or its Affiliates
(other than a Subsidiary) (except for distributions in which Lenders participate
pursuant to the provisions of the Notes); provided, however, that Parent or any
Subsidiary may enter into Excluded Transactions;


(iii)          Parent shall not and shall not permit any Subsidiary to (a)
create, incur or suffer any Lien upon any of its assets, except Permitted Liens,
or (b) assign, sell, transfer or otherwise dispose of, any Loan Document or its
rights and obligations thereunder;
 
31

--------------------------------------------------------------------------------

(iv)          Parent shall not and shall not permit any Subsidiary to create,
incur, assume, guarantee or be liable with respect to any Indebtedness, except
for Permitted Indebtedness;


(v)           Parent shall not and shall not permit any Subsidiary to acquire
any assets (a) (other than Permitted Acquisitions (after disregarding, solely
for purposes of this Section 5.2(v), the requirements set forth in clause (vii)
of the definition of Permitted Acquisition) and (b) other than assets acquired
in the ordinary course of business, directly or indirectly, in one or more
related transactions, for a consideration, in cash or other property (valued at
its fair market value) not greater than $1,000,000;


(vi)         Parent shall not and shall not permit any Subsidiary to sell or
otherwise transfer the products being developed or sold by Parent or any
Subsidiary or any material assets associated therewith, other than in Excluded
Transactions; and


(vii)        Parent shall not issue any equity securities (i) senior to its
Common Shares or (ii) convertible or exercisable for equity securities senior to
its Common Shares.


Section 5.3           Major Transaction. The Borrower shall give the Lenders
notice of a Major Transaction at least thirty (30) days prior to the
consummation thereof but in any event not later than five (5) business days
following the first public announcement thereof. Each Lender, within the Major
Transaction Conversion Period (as defined in the Conversion Note), in the
exercise of its sole discretion, may deliver a notice to the Borrower (the “Put
Notice”) that either or both of the Conversion Notes and Acquisition Notes shall
be due and payable in cash (collectively, the “Major Transaction Payment”). If
any of the Lenders deliver a Put Notice, then simultaneously with consummation
of such Major Transaction, the Borrower shall make such Major Transaction
Payment to each such Lender. The Borrower shall not consummate any Major
Transaction without complying with the provisions of this Section 5.3.


Section 5.4           General Acceleration Provision upon Events of Default. If
one or more of the events specified in this Section 5.4 shall have happened and
be continuing beyond the applicable cure period (each, an “Event of Default”),
the Required Lenders, by written notice to the Borrower (an “Acceleration
Notice”), may declare the principal of, and accrued and unpaid interest on, all
of the Notes or any part of any of them (together with any other amounts accrued
or payable under the Loan Documents) to be, and the same shall thereupon become,
immediately due and payable, without any further notice and without any
presentment, demand, or protest of any kind, all of which are hereby expressly
waived by the Borrower, and take any further action available at law or in
equity, including, without limitation, the sale of the Loan and all other rights
acquired in connection with the Loan:


(a)         The Borrower shall have failed to make payment of (i) principal when
due, or (ii) interest or any other amounts due under the Notes or any other
Obligations within five (5) Business Days of their due date.
 
32

--------------------------------------------------------------------------------

(b)         (i) Any Credit Party shall have failed to comply with the due
observance or performance of any covenant contained in this Agreement (other
than the covenant described in (a) above or as otherwise expressly provided in
this Section 5.4) or in the other Loan Documents and such default is not
remedied by the Borrower or waived by the Lenders within fifteen (15) days
(inclusive of any extension periods or cure periods contained in any such
covenant or provided by Applicable Laws) after the earlier of (A) receipt by any
Credit Party of notice from the Lenders of such default, or (B) actual knowledge
of any Credit Party of such default.


(c)         Any representation or warranty made by any Credit Party or any of
its Subsidiaries in any Loan Document shall be incorrect, false or misleading in
any material respect (except to the extent that such representation or warranty
is qualified by reference to materiality or Material Adverse Effect, to which
extent it shall be incorrect, false or misleading in any respect) as of the date
it was made or deemed made.


(d)         (i) Any Credit Party or any of its Subsidiaries shall generally be
unable to pay its debts as such debts become due or be deemed to be unable to
pay its debts, or shall admit in writing its inability to pay its debts as they
come due or shall make a general assignment for the benefit of creditors; (ii)
any Credit Party or any of its Subsidiaries shall declare a moratorium on the
payment of its debts; (iii) the commencement by any Credit Party or any of its
Subsidiaries of proceedings to be adjudicated bankrupt or insolvent, or the
consent by it to the commencement of bankruptcy or insolvency proceedings
against it, or the filing by it of a petition or answer or consent seeking
reorganization, examinership, intervention or other similar relief under any
applicable law, or the consent by it to the filing of any such petition or to
the appointment of an intervenor, receiver, liquidator, assignee, trustee,
sequestrator, examiner (or other similar official) of all or substantially all
of its assets; (iv) the commencement against any Credit Party or any of its
Subsidiaries of a proceeding in any court of competent jurisdiction under any
bankruptcy or other applicable law (as now or hereafter in effect) seeking its
liquidation, winding up, dissolution, reorganization, examinership, arrangement,
adjustment, or the appointment of an intervenor, receiver, liquidator, assignee,
trustee, sequestrator, examiner (or other similar official), and any such
proceeding shall continue undismissed, or any order, judgment or decree
approving or ordering any of the foregoing shall continue unstayed or otherwise
in effect, for a period of forty five (45) days; (v) the making by any Credit
Party or any of its Subsidiaries of an assignment for the benefit of creditors,
or the admission by it in writing of its inability to pay its debt generally as
they become due; or (vi) any other event shall have occurred which under any
applicable law would have an effect analogous to any of those events listed
above in this subsection.


(e)         One or more judgments against any Credit Party or any Subsidiary or
attachments against any of their respective property, which in the aggregate
exceed $1,000,000 (net of any anticipated insurance proceeds), and such
judgment(s) remains unpaid, unstayed on appeal, undischarged, unbonded or
undismissed for a period of thirty (30) days from the date of entry of such
judgment.
 
33

--------------------------------------------------------------------------------

(f)          Any Authorization held by any Credit Party or any of its
Subsidiaries shall have been suspended, cancelled or revoked, and such
suspension, cancellation or revocation would reasonably be expected to have a
Material Adverse Effect.


(g)         Any Authorization necessary for the execution, delivery or
performance of any Loan Document or for the validity or enforceability of any of
the Obligations is not given or is withdrawn or ceases to remain in full force
or effect.


(h)         There is a failure to perform under any agreement to which any
Credit Party is a party resulting in the acceleration by a third party of the
maturity of any Indebtedness in an amount in excess of $5,000,000.


(i)          The validity of any Loan Document shall be contested by any Credit
Party or any Subsidiary, or any Applicable Law shall purport to render any
material provision of any Loan Document invalid or unenforceable or shall
purport to prevent or materially delay the performance or observance by any
Credit Party of the Obligations.


(j)          The Common Shares of Parent cease to be listed on the Principal
Trading Markets or the Common Shares cease to be registered under Section 12 of
the Exchange Act.


(k)         The occurrence of a Conversion Failure.


Section 5.5           Automatic Acceleration on Dissolution or Bankruptcy.
Notwithstanding any other provisions of this Agreement, if an Event of Default
under Section 5.4(d) shall occur, the principal of the Notes (together with any
other amounts accrued or payable under this Agreement) shall thereupon become
immediately due and payable without any presentment, demand, protest or notice
of any kind, all of which are hereby expressly waived by the Borrower.


Section 5.6           Recovery of Amounts Due. If any amount payable hereunder
is not paid as and when due, the Borrower hereby authorizes the Lenders to
proceed, to the fullest extent permitted by applicable law, without prior
notice, by right of set-off, banker’s lien or counterclaim, against any moneys
or other assets of any Credit Party to the full extent of all amounts payable to
the Lenders.


ARTICLE 6


MISCELLANEOUS


Section 6.1           Notices. Any notices required or permitted to be given
under the terms hereof shall be sent by certified or registered mail (return
receipt requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile or by electronic mail and shall be
effective five (5) days after being placed in the mail, if mailed by regular
United States mail, or upon receipt, if delivered personally or by courier
(including a recognized overnight delivery service) or by facsimile, or when
received by electronic mail in each case addressed to a party. The addresses for
such communications shall be:
 
34

--------------------------------------------------------------------------------

If to Credit Parties:


Aguono Limited
c/o POZEN Inc.
1414 Raleigh Road, Suite 400


Chapel Hill, North Carolina
Fax: (919) 490-5552
E-mail: aadams@pozen.com
Attention: Adrian Adams


With a copy to:


DLA Piper LLP (US)
51 John F. Kennedy Parkway
Short Hills, New Jersey 07078-2704
Fax: (973) 520-2573
Email: Andrew.gilbert@dlapiper.com
Attn: Andrew Gilbert


With a copy (which shall not constitute notice) to:


Tribute
Tribute Pharmaceuticals Canada, Inc.


151 Steeles Ave. East
Milton, Ontario, Canada L9T1Y1
Fax: (519) 434-4382
Email: rob.harris@tributepharma.com
Attn: Robert Harris, President and Chief Executive Officer


If to the Lenders:


Deerfield Management Company, L.P.
780 Third Avenue, 37th Floor
New York, NY 10017
Fax: (212) 599-3075
Email: dclark@deerfield.com
Attn: David J. Clark


With a copy to:


Katten Muchin Rosenman LLP
 
35

--------------------------------------------------------------------------------

575 Madison Avenue
New York, New York 10022
Fax: (212) 940-8776
Email: mark.fisher@kattenlaw.com
Attn: Mark I. Fisher, Esq.


Section 6.2           Waiver of Notice. Whenever any notice is required to be
given to the Lenders or the Borrower under any of the Loan Documents, a waiver
thereof in writing signed by the person or persons entitled to such notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice.


Section 6.3           Reimbursement of Legal and Other Expenses. If any amount
owing to the Lenders under any Loan Document shall be collected through
enforcement of this Agreement, any Loan Document or restructuring of the Loan in
the nature of a work-out, settlement, negotiation, or any process of law, or
shall be placed in the hands of third Persons for collection, the Borrower shall
pay (in addition to all monies then due in respect of the Loan or otherwise
payable under any Loan Document) all reasonable and documented external
attorneys’ and other fees and out-of-pocket expenses incurred in respect of such
collection.


Section 6.4           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed in such State. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the State of Delaware. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of Delaware for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. The
parties hereby waive all rights to a trial by jury.


Section 6.5           Successors and Assigns. This Agreement shall bind and
inure to the respective successors and assigns of the Parties, except that (a) a
Credit Party may not assign or otherwise transfer all or any part of its rights
under the Loan Documents without the prior written consent of the Required
Lenders, and (b) a Lender may assign its Notes upon three (3) days prior notice
to Borrower. Upon a Lender’s assignment of a Note such Lender shall provide
notice of the transfer to Borrower for recordation in the Register pursuant to
Section 1.4. Upon receipt of a notice of a transfer of an interest in a Note,
Borrower shall record the identity of the transferee and other relevant
information in the Register and the transferee shall (to the extent of the
interests transferred to such transferee) have all the rights and obligations
of, and shall be deemed, a Lender hereunder.
 
36

--------------------------------------------------------------------------------

Section 6.6           Entire Agreement. The Loan Documents contain the entire
understanding of the Parties with respect to the matters covered thereby and
supersede any and all other written and oral communications, negotiations,
commitments and writings with respect thereto. The provisions of this Agreement
may be waived, modified, supplemented or amended only by an instrument in
writing signed by the authorized officer of each Party.


Section 6.7           Severability. If any provision of this Agreement shall be
invalid, illegal or unenforceable in any respect under any law, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.


Section 6.8           Counterparts. This Agreement may be executed in several
counterparts, and by each Party on separate counterparts, each of which and any
photocopies and facsimile copies thereof shall be deemed an original, but all of
which together shall constitute one and the same agreement.


Section 6.9           Survival.


(a)         This Agreement and all agreements, representations and warranties
made in the Loan Documents, and in any document, certificate or statement
delivered pursuant thereto or in connection therewith shall be considered to
have been relied upon by the other Parties and shall survive the execution and
delivery of this Agreement and the making of the Loan hereunder regardless of
any investigation made by any such other Party or on its behalf, and shall
continue in force until all amounts payable under the Loan Documents shall have
been fully paid in accordance with the provisions thereof, and the Lenders shall
not be deemed to have waived, by reason of making the Loans, any Event of
Default that may arise by reason of such representation or warranty proving to
have been false or misleading, notwithstanding that the Lenders may have had
notice or knowledge of any such Event of Default or may have had notice or
knowledge that such representation or warranty was false or misleading at the
time the Loans were made.


(b)         The obligations of the Borrower under Sections 1.4 and 2.6 and the
obligations of the Borrower and the Lenders under this Article 6 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, or the termination
of this Agreement or any provision hereof.


(c)         Notwithstanding anything in this Agreement to the contrary, in the
event that the Arrangement Agreement is terminated prior to completion of the
transactions contemplated thereby, Tribute shall be released from all of its
obligations under this Agreement and this Agreement shall terminate as to
Tribute.
 
37

--------------------------------------------------------------------------------

Section 6.10         No Waiver. Neither the failure of, nor any delay on the
part of, any Party in exercising any right, power or privilege hereunder, or
under any agreement, document or instrument mentioned herein, shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder, or under any agreement, document or instrument mentioned
herein, preclude other or further exercise thereof or the exercise of any other
right, power or privilege; nor shall any waiver of any right, power, privilege
or default hereunder, or under any agreement, document or instrument mentioned
herein, constitute a waiver of any other right, power, privilege or default or
constitute a waiver of any default of the same or of any other term or
provision. No course of dealing and no delay in exercising, or omission to
exercise, any right, power or remedy accruing to the Lenders upon any default
under this Agreement, or any other agreement shall impair any such right, power
or remedy or be construed to be a waiver thereof or an acquiescence therein; nor
shall the action of the Lenders in respect of any such default, or any
acquiescence by it therein, affect or impair any right, power or remedy of the
Lenders in respect of any other default. All rights and remedies herein provided
are cumulative and not exclusive of any rights or remedies otherwise provided by
law.


Section 6.11         Indemnity.


(a)         Each Credit Party (excluding Tribute prior to the closing of the
transactions contemplated by the Arrangement Agreement) shall, at all times,
indemnify and hold each Lender harmless (the “Indemnity”) and each of their
respective directors, partners, officers, employees, agents, counsel and
advisors (each, an “Indemnified Person”) in connection with any losses, claims
(including the reasonable attorneys’ fees incurred in defending against such
claims), damages, liabilities, penalties, or other expenses arising out of, or
relating to, the Loan Documents, the extension of credit hereunder or the Loans
or the use or intended use of the Loans, which an Indemnified Person may incur
or to which an Indemnified Person may become subject (each, a “Loss”). The
Indemnity shall not apply to the extent that a court or arbitral tribunal of
competent jurisdiction issues a final judgment that such Loss resulted from the
gross negligence or willful misconduct of the Indemnified Person. The Indemnity
is independent of and in addition to any other agreement of any Credit Party
under any Loan Document to pay any amount to the Lenders, and any exclusion of
any obligation to pay any amount under this subsection shall not affect the
requirement to pay such amount under any other section hereof or under any other
agreement. This Section 6.11 shall not apply with respect to Taxes (which are
governed by Section 2.6) other than any Taxes that represent losses, claims or
damages arising from any non-Tax claim.


(b)         Promptly after receipt by an Indemnified Person under this Section
6.11 of notice of the commencement of any action (including any governmental
action), such Indemnified Person shall, if a Loss in respect thereof is to be
made against the indemnifying person under this Section 6.11, deliver to
Borrower a written notice of the commencement thereof, and Borrower shall have
the right to participate in, and, to the extent Borrower so desires, to assume
control of the defense thereof with counsel mutually satisfactory to Borrower
and the Indemnified Person, as the case may be.


(c)         An Indemnified Person shall have the right to retain its own counsel
with the documented reasonable fees and out-of-pocket expenses to be paid by the
indemnifying person, if, in the reasonable opinion of counsel for the
Indemnified Person, the representation by such counsel of the Indemnified Person
and Borrower would be inappropriate due to actual or potential differing
interests between such Indemnified Person and any other party represented by
such counsel in such proceeding. Credit Parties shall pay for only one separate
legal counsel for the Indemnified Persons. The failure of an Indemnified Person
to deliver written notice to the Borrower within a reasonable time of the
commencement of any such action shall not relieve Credit Parties of any
liability to the Indemnified Person under this Section 6.11, except to the
extent that Credit Parties are actually prejudiced in its ability to defend such
action. The indemnification required by this Section 6.11 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as such expense, loss, damage or liability is incurred and is due
and payable.
 
38

--------------------------------------------------------------------------------

Section 6.12         No Usury. The Loan Documents are hereby expressly limited
so that in no contingency or event whatsoever, whether by reason of acceleration
or otherwise, shall the amount paid or agreed to be paid to the Lenders for the
Loan exceed the maximum amount permissible under applicable law. If from any
circumstance whatsoever fulfillment of any provision hereof, at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by law, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity, and if from any such
circumstance the Lenders shall ever receive anything which might be deemed
interest under applicable law, that would exceed the highest lawful rate, such
amount that would be deemed excessive interest shall be applied to the reduction
of the principal amount owing on account of the Loans, or if such deemed
excessive interest exceeds the unpaid balance of principal of the Loans, such
deemed excess shall be refunded to the Borrower. All sums paid or agreed to be
paid to the Lenders for the Loan shall, to the extent permitted by applicable
law, be deemed to be amortized, prorated, allocated and spread throughout the
full term of the Loans until payment in full so that the deemed rate of interest
on account of the Loans is uniform throughout the term thereof. The terms and
provisions of this Section shall control and supersede every other provision of
this Agreement and the Notes.


Section 6.13         Several Obligations. The obligations of the Lenders under
the Loan Documents shall be several and not joint.


Section 6.14         Further Assurances. Each Credit Party covenants and agrees
to take all necessary action to consummate the transactions contemplated by this
Agreement and to fulfill all requirements to the Initial Loans set forth in
Section 4.1, including the execution and delivery of the Conversion Notes,
contemporaneous with the closing of the Transactions. From time to time, the
Borrower shall perform any and all acts and execute and deliver to the Lenders
such additional documents as may be necessary or as requested by the Lenders to
carry out the purposes of any Loan Document or any or to preserve and protect
the Lenders’ rights as contemplated therein.


Section 6.15         Judgment Currency. To the extent permitted by applicable
law, the obligations of any Credit Party in respect of any amount due under this
Agreement shall, notwithstanding any payment in any other currency (the “Other
Currency”) (whether pursuant to a judgment or otherwise), be discharged only to
the extent of the amount in the currency in which it is due (the “Agreed
Currency”) that Lenders may purchase with the sum paid in the Other Currency
(after any premium and costs of exchange) on the Business Day immediately after
the day on which Lender receives the payment. If the amount in the Agreed
Currency that may be so purchased for any reason falls short of the amount
originally due, the Credit Parties shall pay all additional amounts, in the
Agreed Currency, as may be necessary to compensate for the shortfall. Any
obligation of a Credit Party not discharged by that payment shall, to the extent
permitted by applicable law, be due as a separate and independent obligation
and, until discharged as provided in this Section 6.15, continue in full force
and effect.
 
39

--------------------------------------------------------------------------------

Section 6.16         Amendment and Novation Further Assurances. The Lenders
agree to cooperate with the Credit Parties and take such action as the Borrower
may reasonably request to effect prior to the completion of the Transactions, an
amendment and novation of the Loan Documents and an assumption of any Initial
Loans, Acquisition Loans, Acquisition Notes and Conversion Notes then in issue
such that:


(i)            the Irish Finco becomes the issuer of the Conversion Notes and
the Acquisition Notes and the Borrower hereunder, in each case fully guaranteed
by, inter alia, the Parent;


(ii)           the Acquisition Notes and the Conversion Notes (when assumed by,
or issued or re-issued, as applicable, by Irish Finco), are in a form capable of
being listed on a recognised stock exchange for the purposes of Section 64 of
the Irish Taxes Consolidation Act 1997;


(iii)          the Conversion Notes as so amended and novated will include
provision for the Conversion Notes to be physically settled for Ordinary Shares
of the Parent or cash settled in an equivalent value amount at the election of
the Parent following an exchange election by the Lenders; and


(iv)          the Parent shall guarantee the exchange issuance obligations of
the Irish Finco referred to in clause (iii) above.


Provided that:


(a)         any such amendment, novation and assumption shall preserve the
affirmative and negative covenants of the Credit Parties and the economic
benefit for the Lenders of the provisions of this Agreement and the Acquisition
Notes and Conversion Notes as contemplated by this Agreement on the date hereof.


(b)         the legal rights of the holders of the Acquisition Notes and
Conversion Notes (when assumed by, or issued or re-issued, as applicable, by
Irish Finco) shall be equivalent to those provided to the Lenders hereunder.


(c)         a stock exchange which is a recognised stock exchange for the
purposes of Section 64 of the Irish Taxes Consolidation Act 1997 shall have
confirmed that it will admit the Acquisition Notes and Conversion Notes (when
assumed by, or issued or re-issued, as applicable, by Irish Finco) to listing.
 
40

--------------------------------------------------------------------------------

(d)         Parent and Irish Finco shall have confirmed in writing to the
Lenders that, following such amendment, novation and assumption, and assuming
the admission of the Conversion Notes and the Acquisition Notes to listing,
payments to the Lenders under the Conversion Notes and the Acquisition Notes
will not be subject to Irish withholding tax.


The costs and expenses of such amendment and novation, including all costs
incurred by the Lenders in connection therewith, shall be the joint and several
obligation of the Credit Parties, regardless of whether an amendment and
novation occurs and shall be in addition to the obligation of the Credit Parties
pursuant to Section 2.7. The provisions of this Section 6.15 are without
prejudice to the obligations of the Credit Parties under Section 2.6.


Such amendment and novation shall be on terms reasonably acceptable to Lenders.


Should the amendment and novation of the Loan Documents and the listing of the
Conversion Notes and the Acquisition Notes not be consummated as described
above, the Loan Documents shall continue in full force and effect.


[SIGNATURE PAGE FOLLOWS]
 
41

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lenders and the Credit Parties have caused this
Agreement to be duly executed as of the 8th day of June, 2015.


CREDIT PARTIES:


AGUONO LIMITED
       
By:
/s/ William L. Hodges  
Name:
William L. Hodges  
Title:
Director        
POZEN INC.
       
By:
/s/ Adrian Adams  
Name:
Adrian Adams  
Title:
Chief Executive Officer        
TRIBUTE PHARMACEUTICALS CANADA INC.
     
By:
/s/ Scott Langille  
Name:
Scott Langille  
Title:
Chief Financial Officer        
LENDERS:
       
DEERFIELD PRIVATE DESIGN FUND III, L.P.
By: Deerfield Mgmt III, L.P., General Partner
By: J.E. Flynn Capital III, LLC, General Partner
     
By:
/s/ David J. Clark  
Name: David J. Clark
Title: Authorized Signatory
     
DEERFIELD INTERNATIONAL MASTER FUND, L.P.
By: Deerfield Mgmt, L.P., General Partner
By: J.E. Flynn Capital, LLC, General Partner
     
By:
/s/ David J. Clark  
Name: David J. Clark
Title: Authorized Signatory

 
42

--------------------------------------------------------------------------------



DEERFIELD PARTNERS, L.P.
By: Deerfield Mgmt, L.P., General Partner
By: J.E. Flynn Capital, LLC, General Partner
     
By:
/s/ David J. Clark  
Name: David J. Clark
Title: Authorized Signatory

 
43

--------------------------------------------------------------------------------

SCHEDULE 1


LENDER
 
ALLOCATION OF LOANS,
PREPAYMENTS*
Deerfield Private Design Fund III, L.P.
50%
Deerfield International Master Fund, L.P.
28%
Deerfield Partners, L.P.
22%



* Lenders may, from time to time reallocate the percentages among themselves
without the consent of Credit Parties.
 

--------------------------------------------------------------------------------

Exhibit A-1


THIS NOTE MAY BE ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR U.S. FEDERAL
INCOME TAX PURPOSES. THE AMOUNT OF OID SHALL BE MUTUALLY DETERMINED BY THE
ORIGINAL HOLDER AND THE COMPANY IN GOOD FAITH AND IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF SECTIONS 1271 THROUGH 1275 OF THE U.S. INTERNAL REVENUE
CODE. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE AND YIELD TO MATURITY WITH
RESPECT TO THIS NOTE MAY BE OBTAINED BY WRITING TO THE BORROWER AT THE FOLLOWING
ADDRESS: [____________________________: ATTN: [____________], CHIEF FINANCIAL
OFFICER, FAX NUMBER: (___) ___-____; ELECTRONIC MAIL:
____________@_________.COM.


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER SAID ACT INCLUDING, WITHOUT LIMITATION,
PURSUANT TO RULES 144 OR 144A UNDER SAID ACT OR PURSUANT TO A PRIVATE SALE
EFFECTED UNDER APPLICABLE FORMAL OR INFORMAL SEC INTERPRETATION OR GUIDANCE,
SUCH AS A SO-CALLED “4(1) AND A HALF” SALE.


THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN REGISTRATION
RIGHTS AGREEMENT DATED AS OF JUNE 8, 2015, AS AMENDED FROM TIME TO TIME, AMONG
THE COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING SECURITIES. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF
RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.


SENIOR SECURED CONVERTIBLE NOTE


Issuance Date: ________, 2015
Principal: U.S. $___________



FOR VALUE RECEIVED,  AGUONO LIMITED (company number 561617) a private limited
company incorporated in the Republic of Ireland (the “Company”), hereby promises
to pay to [ ], or its registered assigns (the “Holder”) the principal amount of
_______________________($________) (the “Principal”) pursuant to, and in
accordance with, the terms of that certain Facility Agreement, dated as of June
8, 2015, by and among the Company and the Lenders party thereto (together with
all exhibits and schedules thereto and as may be amended, restated, modified and
supplemented from time to time, the “Facility Agreement”). The Company hereby
promises to pay accrued and unpaid Interest (as defined below) and premium, if
any, on the Principal on the dates, at the rates and in the manner provided for
in the Facility Agreement. This Senior Secured Convertible Note (including all
Senior Secured Convertible Notes issued in exchange, transfer or replacement
hereof, and as any of the foregoing may be amended, restated, supplemented or
otherwise modified from time to time, this “Note”) is one of the Senior Secured
Convertible Notes issued pursuant to the Facility Agreement (collectively,
including all Senior Secured Convertible Notes issued in exchange, transfer or
replacement thereof, and as any of the foregoing may be amended, restated,
supplemented or otherwise modified from time to time, the “Notes”). All
capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Facility Agreement.
 

--------------------------------------------------------------------------------

This Note is subject to mandatory prepayment on the terms specified in the
Facility Agreement. Except as expressly provided in the Facility Agreement, the
Company has no right, but under certain circumstances may have an obligation, to
make payments of Principal prior to the sixth anniversary of the Issuance Date.
At any time an Event of Default exists, the Principal of this Note, together
with all accrued and unpaid Interest and any applicable premium due, if any, may
be declared, or shall otherwise become, due and payable in the manner, at the
price and with the effect provided in the Facility Agreement.


1.            Definitions.


(a)            Certain Defined Terms. For purposes of this Note, the following
terms shall have the following meanings:


(i)            “Affiliate” means any person or entity that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with a person or entity, as such terms are used in and
construed under Rule 144 under the Securities Act. With respect to a Holder, any
investment fund or managed account that is managed on a discretionary basis by
the same investment manager as such Holder will be deemed to be an Affiliate of
such Holder. As used in this definition of “Affiliate,” the term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities or partnership or other ownership interest, by contract, or
otherwise.


(ii)            “Capital Stock” means, for any entity, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) stock issued by that entity,
but for the avoidance of doubt, excluding any debt securities convertible into
such stock.


(iii)            “Common Equity” of any Person means Capital Stock of such
Person that is generally entitled (a) to vote, in the election of directors of
such person or (b) if such Person is not a corporation, to vote or otherwise
participate in the election of the governing body, partners, managers or others
that will control the management or policies of such person.
 
2

--------------------------------------------------------------------------------

(iv)            “Conversion Amount” means the Principal to be converted,
redeemed or otherwise with respect to which this determination is being made.


(v)            “Conversion Price” means, as of any Conversion Date or other date
of determination, $9.54 per Share, subject to adjustment as provided herein and
subject to appropriate adjustment to reflect any subdivision of outstanding
Ordinary Shares (by any stock split, share or stock dividend, recapitalization
or otherwise) or combination of outstanding Ordinary Shares (by consolidation,
combination, reverse stock split or otherwise), repayment or reduction of
capital or other event giving rise to an adjustment of the nominal amount of
such Ordinary Shares hereafter.


(vi)            “Dollars” or “$” means United States Dollars.


(vii)            “Eligible Market” means the NASDAQ Global Market, the NASDAQ
Global Select Market, the New York Stock Exchange, the NYSE Alternext, the
Toronto Stock Exchange, or the Nasdaq Capital Market.


(viii)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(ix)            “Interest” means any interest (including any default interest)
accrued on the Principal pursuant to the terms of this Note and the Facility
Agreement.


(x)            “Issuance Date” means _____, 2015, regardless of any exchange or
replacement hereof.


(xi)            “Major Transaction” means any of the following events:


(A)            a consolidation, merger, exchange of shares, recapitalization,
reorganization, business combination or other similar event, (1) following which
the holders of Ordinary Shares immediately preceding such consolidation, merger,
exchange, recapitalization, reorganization, combination or event either (a) no
longer hold at least 50% of the Ordinary Shares or (b) no longer have the
ability to elect at least 50% of the members of the board of directors of the
Company or (2) as a result of which Ordinary Shares shall be converted into or
re-designated as (or the Ordinary Shares become entitled to receive) the same or
a different number of shares of the same or another class or classes of stock or
securities of the Company or another entity (other than to the extent the
Ordinary Shares are changed or exchanged solely to reflect a change in the
Company’s jurisdiction of incorporation); or


(B)            the sale or transfer (other than to a wholly owned subsidiary of
the Company) of (i) all or substantially all of the assets of the Company or
(ii) assets of the Company for a purchase price equal to more than 50% of the
Enterprise Value (as defined below) of the Company. For purposes of this clause
(B), “Enterprise Value” shall mean (I) the product of (x) the number of issued
Ordinary Shares (excluding treasury shares) on the date the Company delivers the
Major Transaction Notice (as defined below in Section 3(b)) multiplied by (y)
the per share closing price of the Ordinary Shares on such date plus (II) the
amount of the Company’s debt as shown on the latest financial statements filed
with the SEC (the “Current Financial Statements”) less (III) the amount of cash
and cash equivalents of the Company as shown on the Current Financial
Statements; or
 
3

--------------------------------------------------------------------------------

(C)            a “person” or “group” within the meaning of Section 13(d) of the
Exchange Act, other than the Company, files a Schedule TO or any schedule, form
or report under the Exchange Act disclosing that such person or group has become
the direct or indirect “beneficial owner” as defined in Rule 13d-3 under the
Exchange Act of the Company’s Common Equity representing more than 50% of the
voting power of the Company’s Common Equity;


provided, however, that a transaction or transactions described above shall not
constitute a Major Transaction, if at least 90% of the consideration received or
to be received by the holders of Ordinary Shares, excluding cash payments for
fractional shares, in connection with such transaction or transactions, consists
of freely tradable, unrestricted common shares, ordinary shares or ADRs (“Equity
Shares”) of a Qualified Issuer (as defined below) that are listed on an Eligible
Market or will be so listed when issued or exchanged in connection with such
transaction or transactions and if as a result of such transaction or
transactions the obligations of the Company under the Notes and the Facility
Agreement are assumed by such Qualified Issuer, and such notes thereafter become
convertible at any time and from time to time, pursuant to the terms hereof,
into such Equity Shares, including with such appropriate revisions to the
Conversion Price and to Schedule I hereto to reflect the conversion ratio to be
received by holders of Ordinary Shares in such transaction as shall be
reasonably satisfactory to the Holder. An issuer is a Qualified Issuer if, as of
the 5th Trading Date prior to the announcement of the foregoing transaction (1)
its Market Cap (as defined below) is at least $5 billion and (2) the rating
assigned to its long term debt by S&P is at least “A” or its debt has an
equivalent rating on Moody’s or a comparable rating agency. Market Cap shall
mean the product of the number of outstanding Equity Securities and the Volume
Weighted Average Price of such securities, both determined as of the foregoing
5th Trading Day.


(xii)            “Major Transaction Company Shares” shall have the meaning set
forth in Section 3(a) hereof.


(xiii)            “Major Transaction Conversion Period” means the period
beginning upon receipt by the Holder of a Major Transaction Notice (as defined
below) and ending (1) in the case of a Successor Major Transaction (as defined
below), five (5) Trading Days prior to consummation of the Major Transaction and
(2) in the case of a Company Share Major Transaction (as defined below), any
time until the later of (x) the six (6) year anniversary of the Funding Date and
(y) the one-year anniversary of the applicable Company Share Major Transaction.


(xiv)            “Ordinary Shares” means the ordinary shares, nominal value
$____, of the Company.


(xv)            “Person” means an individual, a corporation, a limited liability
company, an association, a partnership, a joint venture, a joint stock company,
a trust, an unincorporated organization or a government or agency or a political
subdivision thereof.
 
4

--------------------------------------------------------------------------------

(xvi)            “Principal” means the outstanding principal amount of this Note
as of any date of determination.


(xvii)            “Principal Market” means the Eligible Market on which the
Ordinary Shares are primarily listed on and quoted for trading, which as of the
Issuance Date, shall be the NASDAQ Stock Market LLC.


(xviii)            “Registration Failure” means that (A) the Company fails to
file with the SEC on or before the Filing Deadline (as defined in the
Registration Rights Agreement) any Registration Statement required to be filed
pursuant to Section 2(a) of the Registration Rights Agreement registering
Conversion Shares (as defined below), (B) the Company fails to use its best
efforts to obtain effectiveness with the SEC, prior to the Registration Deadline
(as defined in the Registration Rights Agreement), of any Registration
Statements (as defined in the Registration Rights Agreement) that are required
to be filed pursuant to Section 2(a) of the Registration Rights Agreement
registering Conversion Shares, or fails to keep such Registration Statement
current and effective as required in Section 3 of the Registration Rights
Agreement, (C) the Company fails to file any additional Registration Statements
required to be filed pursuant to Section 2(a)(ii) of the Registration Rights
Agreement registering Conversion Shares on or before the Additional Filing
Deadline or fails to use its best efforts to cause such new Registration
Statement to become effective on or before the Additional Registration Deadline,
(D) the Company fails to file any amendment to any Registration Statement
registering Conversion Shares, or any additional Registration Statement required
to be filed pursuant to Section 3(b) of the Registration Rights Agreement
registering Conversion Shares within twenty (20) days of the applicable
Registration Trigger Date (as defined in the Registration Rights Agreement), or
fails to use its best efforts to cause such amendment and/or new Registration
Statement to become effective within forty-five (45) days of the applicable
Registration Trigger Date, (E) any Registration Statement required to be filed
under the Registration Rights Agreement registering Conversion Shares, after its
initial effectiveness and during the Registration Period (as defined in the
Registration Rights Agreement), lapses in effect or sales of any Conversion
Shares constituting Registrable Securities (as defined in the Registration
Rights Agreement) cannot otherwise be made thereunder (whether by reason of the
Company’s failure to amend or supplement the prospectus included therein in
accordance with the Registration Rights Agreement, the Company’s failure to file
and to obtain effectiveness with the SEC of an additional Registration Statement
registering Conversion Shares or amended Registration Statement required
pursuant to Sections 2(a)(ii) or 3(b) of the Registration Rights Agreement, as
applicable, or otherwise), and (F) the Company fails to provide a commercially
reasonable written response to any comments to the foregoing Registration
Statements submitted by the SEC within twenty (20) days of the date that such
SEC comments are received by the Company.


(xix)            “Registration Rights Agreement” means that certain Registration
Rights Agreement, dated as of June 8, 2015, by and among the Company and the
Lenders party to the Facility Agreement.


(xx)            “Required Note Holders” means Holders of at least 50.1% of the
aggregate principal amount of the Notes outstanding.
 
5

--------------------------------------------------------------------------------

(xxi)            “SEC” means the Securities and Exchange Commission.


(xxii)            “Securities Act” means the Securities Act of 1933, as amended.


(xxiii)            “Shares” means Ordinary Shares.


(xxiv)            “Successor Entity” means any Person purchasing the Company’s
assets or Ordinary Shares in a Major Transaction, or any successor entity
resulting from such Major Transaction.


(xxv)            “Trading Day” means any day on which the Ordinary Shares are
traded for any period on the Principal Market.


(xxvi)            “Volume Weighted Average Price” for any security as of any
date means the volume weighted average sale price of such security on the
Principal Market as reported by Bloomberg Financial Markets or an equivalent,
reliable reporting service mutually acceptable to and hereinafter designated by
the Required Note Holders and the Company (“Bloomberg”) or, if no volume
weighted average sale price is reported for such security, then the last closing
trade price of such security as reported by Bloomberg, or, if no last closing
trade price is reported for such security by Bloomberg, the average of the bid
prices of any market makers for such security that are listed in the over the
counter market by the Financial Industry Regulatory Authority, Inc. or on the
“over the counter” Bulletin Board (or any successor) or in the “pink sheets” (or
any successor) by the OTC Markets Group, Inc. If the Volume Weighted Average
Price cannot be calculated for such security on such date in the manner provided
above, the Volume Weighted Average Price shall be the fair market value as
mutually determined by the Company and the Holders of a majority in interest of
the Notes being converted for which the calculation of the Volume Weighted
Average Price is required in order to determine the Conversion Price of such
Notes.


2.            Conversion Rights. This Note may be converted into Shares on the
terms and conditions set forth in this Section 2 and, where applicable, Section
3.


(a)            Conversion at Option of the Holder. On or after the date hereof,
the Holder shall be entitled to convert all or any part of the Principal into,
and the Company shall allot and issue, fully paid Shares, ranking pari passu
with the fully paid Shares then in issue (the “Conversion Shares”) in accordance
with this Section 2 and, if applicable, Section 3, at the Conversion Rate (as
defined in Section 2(b)); provided that the Company will not be required to
issue Conversion Shares with respect to a Conversion Notice with respect to less
than the lesser of (i) $1,000,000 principal amount of this Note and (ii) the
principal amount outstanding under this Note. The Company shall not issue any
fraction of a Share upon any conversion. If the issuance would result in the
issuance of a fraction of a Share, then the Company shall round such fraction of
a Share up or down to the nearest whole share (with 0.5 rounded up).
Notwithstanding anything herein to the contrary, the Company shall not issue to
the Holder, and the Holder may not acquire, a number of Shares upon conversion
of this Note or otherwise issue any Ordinary Shares pursuant hereto or the
Facility Agreement to the extent that, upon such conversion, the number of
Shares then beneficially owned by the Holder and its Affiliates and any other
persons or entities whose beneficial ownership of Ordinary Shares would be
aggregated with the Holder’s for purposes of Section 13(d) of the Exchange Act
(including shares held by any “group” of which the Holder is a member, but
excluding shares beneficially owned by virtue of the ownership of securities or
rights to acquire securities that have limitations on the right to convert,
exercise or purchase similar to the limitation set forth herein) would exceed
9.985% of the total number of Ordinary Shares then issued (excluding treasury
shares) (the “9.985% Cap”); provided, however, that the 9.985% Cap shall only
apply to the extent that Ordinary Shares are deemed to constitute an “equity
securities” pursuant to Rule 13d-1(i) promulgated under the Exchange Act. For
purposes hereof, “group” has the meaning set forth in Section 13(d) of the
Exchange Act and applicable regulations of the SEC, and the percentage held by
the Holder shall be determined in a manner consistent with the provisions of
Section 13(d) of the Exchange Act. Upon the written request of the Holder, the
Company shall, within two (2) Trading Days, confirm orally and in writing to the
Holder the number of Shares then outstanding.
 
6

--------------------------------------------------------------------------------

(b)            Conversion Rate. The number of Conversion Shares issuable upon a
conversion of any portion of this Note pursuant to Section 2 shall be determined
according to the following formula (the “Conversion Rate”):


_______Conversion Amount_______
Conversion Price


The Conversion Rate shall be subject to adjustment in connection with a Major
Transaction Conversion (as defined below) in accordance with and subject to the
provisions of Section 3 hereof.


(c)            Mechanics of Conversion. The conversion of this Note shall be
conducted in the following manner:


(i)            Holder’s Delivery Requirements. To convert a Conversion Amount
into Conversion Shares on any date (the “Conversion Date”), the Holder shall (A)
transmit by facsimile or electronic mail (or otherwise deliver), for receipt on
or prior to 5:00 p.m. New York City time on such date, a copy of an executed
conversion notice in the form attached hereto as Exhibit A or, in the case of a
Major Transaction Conversion for Major Transaction Company Shares (as defined
below), a Major Transaction Conversion Notice (such applicable notice, the
“Conversion Notice”) to the Company (Attention: [__________, __________________,
Fax: (___) ___-____, Email: __________@________.com)], and (B) if required by
Section 2(c)(vi), surrender to a common carrier for delivery to the Company, no
later than three (3) Business Days after the Conversion Date, the original Note
being converted (or an indemnification undertaking in customary form with
respect to this Note in the case of its loss, theft or destruction).


(ii)            Company’s Response. Upon receipt or deemed receipt by the
Company of a copy of a Conversion Notice, the Company (I) shall immediately
send, via facsimile or electronic mail, a confirmation of receipt of such
Conversion Notice to the Holder and the Company’s designated transfer agent (the
“Transfer Agent”), which confirmation shall constitute an instruction to the
Transfer Agent to process such Conversion Notice in accordance with the terms
herein and (II) on or before the second (2nd) Trading Day following the date of
receipt or deemed receipt by the Company of such Conversion Notice or, in the
case of Major Transaction Company Shares, within the period provided in Section
3(d) (the “Share Delivery Date”); (A) provided that the Transfer Agent is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program and provided that the Holder is eligible to receive Shares
through DTC, credit such aggregate number of Conversion Shares to which the
Holder shall be entitled to the Holder’s or its designee’s balance account with
DTC through its Deposit Withdrawal Agent Commission system, or (B) if the
foregoing shall not apply, issue and deliver to the address as specified in the
Conversion Notice, a share or stock certificate (as the case may be), registered
in the name of the Holder or its designee, for the number of Conversion Shares
to which the Holder shall be entitled. If this Note is submitted for conversion,
and the Principal represented by this Note is greater than the Principal being
converted, then the Company shall, as soon as practicable and in no event later
than three (3) Trading Days after receipt of this Note (the “Note Delivery
Date”) and at its own expense, issue and deliver to the Holder a new Note
representing the Principal not converted and cancel this Note. This Note and the
Conversion Shares will be free-trading, and freely transferable, and will not
contain a legend restricting the resale or transferability of the Conversion
Shares if the Unrestricted Conditions (as defined below) are met.
 
7

--------------------------------------------------------------------------------

(iii)            Dispute Resolution. In the case of a dispute as to the
determination of the Conversion Price or the arithmetic calculation of the
Conversion Rate, the Company shall instruct the Transfer Agent to issue to the
Holder the number of Conversion Shares that is not disputed and shall transmit
an explanation of the disputed determinations or arithmetic calculations to the
Holder via facsimile or electronic mail within two (2) Business Days of receipt
or deemed receipt of the Holder’s Conversion Notice or other date of
determination. If the Holder and the Company are unable to agree upon the
determination of the Conversion Price or arithmetic calculation of the
Conversion Rate within one (1) Business Day of such disputed determination or
arithmetic calculation being transmitted to the Holder, then the Company shall
promptly (and in any event within two (2) Business Days) submit via facsimile or
electronic mail (A) the disputed determination of the Conversion Price to an
independent, reputable investment banking firm agreed to by the Company and the
Required Note Holders, or (B) the disputed arithmetic calculation of the
Conversion Rate to the Company’s independent registered public accounting firm,
as the case may be. The Company shall direct the investment bank or the
accounting firm, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
two (2) Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accounting firm’s determination or
calculation, as the case may be, shall be binding upon all parties absent
manifest error. Notwithstanding anything herein to the contrary, any such final
determination in respect of a dispute in connection with a Major Transaction in
which the Company is not the surviving parent entity, shall be made prior to
consummation of such Major Transaction.


(iv)            Record Holder. The person or persons entitled to receive the
Conversion Shares issuable upon a conversion of this Note shall be treated for
all purposes as the legal and record holder or holders of such Shares upon
delivery of the Conversion Notice via facsimile, electronic mail or otherwise in
accordance with the terms hereof.
 
8

--------------------------------------------------------------------------------

(v)            Company’s Failure to Timely Convert.


(A)            Cash Damages. If within three (3) Business Days after the
Company’s receipt of the facsimile or electronic mail copy of a Conversion
Notice or deemed receipt of a Conversion Notice the Company shall fail to issue
and deliver a certificate to the Holder for, or credit the Holder’s or its
designee’s balance account with DTC with, the number of Conversion Shares (free
of any restrictive legend if the Unrestricted Conditions (as defined below) are
met) to which the Holder is entitled upon the Holder’s conversion of any
Conversion Amount, then in addition to all other available remedies that the
Holder may pursue hereunder and under the Facility Agreement, the Company shall
pay additional damages to the Holder for each 30-day period (prorated for any
partial period) after the Share Delivery Date such conversion is not timely
effected in an amount equal to one and one-half percent (1.5%) of, the product
of (I) the number of Conversion Shares not issued to the Holder or its designee
on or prior to the Share Delivery Date and to which the Holder is entitled and
(II) the Volume Weighted Average Price of an Ordinary Share on the Share
Delivery Date (such product is referred to herein as the “Share Product Amount.
Alternatively, subject to Section 2(c)(iii), at the election of the Holder made
in the Holder’s sole discretion, the Company shall pay to the Holder, in lieu of
the additional damages referred to in the preceding sentence (but in addition to
all other available remedies that the Holder may pursue hereunder and under the
Facility Agreement), 105% of the amount by which (A) the Holder’s total purchase
price (including brokerage commissions, if any) for the Shares purchased to make
delivery in satisfaction of a sale by the Holder of the Conversion Shares to
which the Holder is entitled but has not received upon a conversion exceeds (B)
the net proceeds received by the Holder from the sale of the Shares to which the
Holder is entitled but has not received upon such conversion. If the Company
fails to pay the additional damages set forth in this Section 2(c)(v)(A) within
five (5) Business Days of the date incurred, then the Holder entitled to such
payments shall have the right at any time, so long as the Company continues to
fail to make such payments, to require the Company, upon written notice, to
immediately issue, in lieu of such cash damages, the number of Shares equal to
the quotient of (X) the aggregate amount of the damages payments described
herein divided by (Y) the Conversion Price in effect on such Conversion Date as
specified by the Holder in the Conversion Notice.


(B)            Void Conversion Notice. If for any reason the Holder has not
received all of the Conversion Shares prior to the fifteenth (15th) Business Day
after the Share Delivery Date with respect to a conversion of this Note (a
“Conversion Failure”), then the Holder, upon written notice to the Company (a
“Void Conversion Notice”), may void its Conversion Notice with respect to, and
retain or have returned, as the case may be, any portion of this Note that has
not been converted pursuant to the Holder’s Conversion Notice; provided, that
the voiding of the Holder’s Conversion Notice shall not affect the Company’s
obligations to make any payments that have accrued prior to the date of such
notice pursuant to Section 2(c)(v)(A) or otherwise.


(C)            Event of Default. A Conversion Failure shall constitute an Event
of Default under the Facility Agreement and entitle the Lenders to all payments
and remedies provided under the Facility Agreement upon the occurrence of an
Event of Default.
 
9

--------------------------------------------------------------------------------

(vi)            Book-Entry. Notwithstanding anything to the contrary set forth
herein, upon conversion or redemption of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless all of the Principal is being converted or redeemed. The
Holder and the Company shall maintain records showing the Principal converted or
redeemed and the dates of such conversions or redemptions or shall use such
other method, reasonably satisfactory to the Holder and the Company, so as not
to require physical surrender of this Note upon any such partial conversion or
redemption. Notwithstanding the foregoing, if this Note is converted or redeemed
as aforesaid, the Holder may not transfer this Note unless the Holder first
physically surrenders this Note to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Note of like
tenor, registered as the Holder may request, representing in the aggregate the
remaining Principal represented by this Note. The Holder and any assignee, by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of this paragraph, following conversion or redemption of any portion of this
Note, the Principal of this Note may be less than the principal amount stated on
the face hereof.


(d)            Taxes. The Company shall pay any and all Other Taxes that may be
payable with respect to the issuance and delivery of Conversion Shares upon the
conversion of this Note.


(e)            Legends.


(i)            Restrictive Legend. The Holder understands that until such time
as this Note or the Conversion Shares have been registered under the Securities
Act and applicable state securities laws as contemplated by the Registration
Rights Agreement or otherwise may be sold pursuant to Rule 144 under the
Securities Act or an exemption from registration under the Securities Act
without any restriction as to the number of securities as of a particular date
that can then be immediately sold, this Note and the Conversion Shares, as
applicable, may bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of the certificates
for such securities):


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER SAID ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SAID ACT INCLUDING, WITHOUT LIMITATION, PURSUANT TO RULES 144 OR 144A
UNDER SAID ACT OR PURSUANT TO A PRIVATE SALE EFFECTED UNDER APPLICABLE FORMAL OR
INFORMAL SEC INTERPRETATION OR GUIDANCE, SUCH AS A SO-CALLED “4(1) AND A HALF”
SALE.”


“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN REGISTRATION
RIGHTS AGREEMENT DATED AS OF JUNE 8, 2015, AS AMENDED FROM TIME TO TIME, AMONG
THE COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING SECURITIES. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF
RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.”
 
10

--------------------------------------------------------------------------------

(ii)            Removal of Restrictive Legends. This Note and the certificates
evidencing the Conversion Shares (including any Major Transaction Company
Shares), as applicable, shall not contain any legend restricting the transfer
thereof (including the legend set forth above in subsection 2(e)(i)): (A) while
a registration statement (including a Registration Statement, as defined in the
Registration Rights Agreement) covering the sale or resale of the Conversion
Shares is effective under the Securities Act, or (B) following any sale of such
Note and/or Conversion Shares pursuant to Rule 144, or (C) if such Note or
Conversion Shares, as the case may be, are eligible for sale under Rule
144(b)(1), (D) if such legend is not required under applicable requirements of
the Securities Act (including judicial interpretations and pronouncements issued
by the staff of the SEC) (collectively, the “Unrestricted Conditions”). The
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
promptly after the Effective Date (as defined below), or at such other time as
any of the Unrestricted Conditions have been satisfied, if required by the
Company’s transfer agent to effect the issuance of this Note or the Conversion
Shares, as applicable, without a restrictive legend or removal of the legend
hereunder. If any of the Unrestricted Conditions are met at the time of issuance
of any of the Conversion Shares, then such Conversion Shares shall be issued
free of all legends. The Company agrees that following the Effective Date or at
such time as any of the Unrestricted Conditions are met or such legend is
otherwise no longer required under this Section 2(e), it will, no later than
five (5) Trading Days following the delivery (the “Unlegended Shares Delivery
Deadline”) by the Holder to the Company or the Transfer Agent of this Note and a
certificate representing Conversion Shares, as applicable, issued with a
restrictive legend (such third Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to such Holder this Note and/or a certificate (or
electronic transfer) representing such shares that is free from all restrictive
and other legends. For purposes hereof, “Effective Date” shall mean the date
that the Registration Statement that the Company is required to file pursuant to
the Registration Rights Agreement has been declared effective by the SEC.


(iii)            Sale of Unlegended Shares. Holder agrees that the removal of
the restrictive legend from this Note and any certificates representing
securities as set forth in Section 2(e) above is predicated upon the Company’s
reliance that the Holder will sell this Note or any Conversion Shares, as
applicable, pursuant to either the registration requirements of the Securities
Act and applicable state securities laws, including any applicable prospectus
delivery requirements, or an exemption therefrom, and that if such securities
are sold pursuant to a Registration Statement, they will be sold in compliance
with the plan of distribution set forth therein.


(f)            Dividend, Subdivision, Combination or Reclassification. If the
Company shall, at any time or from time to time, (A) declare a dividend on the
Ordinary Shares, or capitalization of profits or reserves, payable in shares of
its Capital Stock (including Ordinary Shares), other than a dividend for which
the Holder would be entitled to participate pursuant to Section 6, (B) subdivide
the outstanding Ordinary Shares into a larger number of Ordinary Shares, (C)
consolidate or combine the outstanding Ordinary Shares into a smaller number of
shares of its Ordinary Shares or (D) issue any shares of its Capital Stock in a
reclassification of the Ordinary Shares (including any such reclassification in
connection with a consolidation or merger in which the Company is the continuing
corporation), or (E) repay or reduce its capital or otherwise adjust the nominal
value of its Shares, then in each such case, the Conversion Price in effect at
the time of the record date for such dividend or of the effective date of such
subdivision, combination or reclassification shall be adjusted so that the
Holder of this Note upon conversion after such date shall be entitled to receive
the aggregate number and kind of shares of its Capital Stock which, if this Note
had been converted immediately prior to such date, such holder would have owned
upon such conversion and been entitled to receive by virtue of such dividend,
subdivision, combination or reclassification. Any such adjustment shall become
effective immediately after the record date of such dividend or the effective
date of such subdivision, combination or reclassification. Such adjustment shall
be made successively whenever any event listed above shall occur. If a dividend
on the Ordinary Shares, or capitalization of profits or reserves, payable in
shares of its Capital Stock (including Ordinary Shares) is declared and such
dividend is not paid, the Conversion Price shall again be adjusted to be the
Conversion Price, in effect immediately prior to such record date (giving effect
to all adjustments that otherwise would be required to be made pursuant to this
Section 2 from and after such record date).
 
11

--------------------------------------------------------------------------------

3.            Rights Upon Major Transaction. In the event that a Major
Transaction occurs, then the Holder, at its option, may (i) require the Company
to repay all or a portion of the principal amount outstanding on the Holder’s
Notes plus all accrued and unpaid Interest thereon, in accordance with Section
5.3 of the Facility Agreement or (ii) convert all or a portion of the principal
amount outstanding in accordance with the provisions of this Section 3 (a “Major
Transaction Conversion”) and cause the Company to pay to the Holder all accrued
and unpaid Interest under this Note. The Holder shall have the right to waive
its rights under this Section 3 with respect to such Major Transaction.


(a)            Major Transaction Conversion. In the event that a Major
Transaction occurs, then (1) in the case of a transaction covered by the
provisions of clause (A) of the definition of “Major Transaction”, in which the
Ordinary Shares of the Company are converted into the right to receive cash,
securities of another entity and/or other assets (a “Successor Major
Transaction”), the Holder, at its option, may convert, in whole or in part, the
outstanding principal amount under this Note into the right to receive upon
consummation of the Major Transaction, the amount of cash and other assets and
the number of securities or other property of the Successor Entity or other
entity that the Holder would have received had such Holder converted the Major
Transaction Conversion Amount (as defined below) into Base Conversion Shares and
Additional Conversion Shares (as defined below and without regard to the 9.985%
Cap) immediately prior to the consummation of such Major Transaction (the
“Successor Consideration”) and (2) in the case of any other Major Transactions
not covered under clause (1) above (a “Company Share Major Transaction”), the
Holder shall have the right to convert, in whole or in part, and from time to
time, the outstanding principal amount under this Note into Base Conversion
Shares and Additional Conversion Shares (“Major Transaction Company Shares”).


(b)            Base Conversion Shares and Additional Conversion Shares.
Notwithstanding anything herein to the contrary, with respect to any conversion
or deemed conversion effected in connection with a Major Transaction pursuant to
this Section 3, the aggregate total number of Major Transaction Company Shares
into which all or any portion of the principal amount of this Note may be
converted or, the aggregate number of conversion shares to be used for
calculating the Successor Consideration, as applicable, shall be calculated to
be the sum of (a) the number of Ordinary Shares into which the principal amount
of this Note then being converted would otherwise be converted as calculated
under Section 2 hereof (such number of shares, the “Base Conversion Shares”),
plus (b) the number of Ordinary Shares equal to the product of (x) the
Additional Share Coefficient (as such term is defined and determined for each
$1,000 of principal amount of this Note on Schedule I attached hereto and made a
part hereof) for such Major Transaction and (y) a fraction the numerator of
which is the amount of the principal amount of this Note then being converted
and the denominator of which is $1,000 (such number of Ordinary Shares
calculated in accordance with this clause (b), the “Additional Conversion
Shares”).
 
12

--------------------------------------------------------------------------------

(c)            Notice; Major Transaction Conversion Election. At least thirty
(30) days prior to the consummation of any Major Transaction (other than a
transaction described in clause (C) of the definition of “Major Transaction”),
but, in any event, within five (5) Business Days following the first to occur of
(x) the date of the public announcement of such Major Transaction if such
announcement is made before 4:00 p.m., New York City time, or (y) the day
following the public announcement of such Major Transaction if such announcement
is made on and after 4:00 p.m., New York City time, the Company shall deliver
written notice thereof via (i) facsimile or electronic mail and (ii) overnight
courier to the Holder (a “Major Transaction Notice”). At any time during the
Major Transaction Conversion Period, the Holder may elect to effect a Major
Transaction Conversion by delivering written notice thereof (“Major Transaction
Conversion Notice”) to the Company, which Major Transaction Conversion Notice
shall indicate the portion of the Note (the “Major Transaction Conversion
Amount”), calculated with reference to the principal amount outstanding that the
Holder is electing to treat as a Major Transaction Conversion. For the avoidance
of doubt, the Holder shall be permitted to make successive conversions and send
successive Major Transaction Conversion Notices in respect of a Company Share
Major Transaction from time to time at any time during the Major Transaction
Conversion Period; provided that the Company will not be required to issue
Conversion Shares with respect to a Major Transaction Conversion Notice with
respect to less than the lesser of (i) $1,000,000 principal amount of this Note
and (ii) the principal amount outstanding under the Note.


(d)            Settlement of Major Transaction Conversion. Following the receipt
of a Major Transaction Conversion Notice from the Holder, the Company shall not
effect a Successor Major Transaction that is being treated as a Major
Transaction Conversion unless at the time of the execution of the definitive
documentation relating to such Major Transaction it obtains the written
agreement of the Successor Entity that payment or issuance of the Successor
Consideration plus accrued and unpaid interest through the date of payment,
shall be made to the Holder prior to consummation of such Major Transaction and
such payment or issuance, as the case may be, shall be a condition precedent to
consummation of such Major Transaction. Concurrently upon closing of such
Successor Major Transaction, the Company shall pay or issue, as the case may be,
or shall instruct any escrow agent for the transaction to pay or issue, and will
cause the Successor Entity to issue and/or pay, the applicable Successor
Consideration, plus accrued and unpaid interest through the date of payment. Any
Major Transaction Company Shares issuable in respect of a Company Share Major
Transaction shall be issued to the Holder within three (3) Trading Days
following the date of each Major Transaction Conversion Notice.
 
13

--------------------------------------------------------------------------------

(e)            Damages. Following the receipt of a Major Transaction Conversion
Notice from the Holder, in the event that the Company attempts to consummate a
Successor Major Transaction without obtaining the written agreement of the
Successor Entity described in subsection (d) above, the Holder shall have the
right to apply for an injunction in any state or federal courts sitting in the
City of New York, borough of Manhattan to prevent the closing of such Major
Transaction until the Successor Consideration is satisfied to the Holder in
full.


Notwithstanding anything to the contrary contained herein and without derogating
any obligations or rights herein, until the Holder receives its appropriate
payment or securities, plus any accrued and unpaid interest under this Note, in
accordance with the provisions of this Section 3, this Note may be converted, in
whole or in part, by the Holder into Shares, or in the event that such payments
and/or shares have not been delivered prior to the consummation of the Successor
Major Transaction in which the Company is not the surviving parent entity,
Ordinary Shares (or their equivalent) of the Successor Entity at an appropriate
conversion price based upon the prevailing Conversion Rate (as adjusted
hereunder) at the time of such Major Transaction and price per share or
conversion ratio received by holders of Ordinary Shares in the Major
Transaction.


4.            Registration Failures. Upon any Registration Failure, in addition
to all other available remedies that the Holder may pursue hereunder and under
the Facility Agreement, the Registration Rights Agreement and this Note, the
Company shall pay additional damages to the Holder for each 30-day period
(prorated for any partial period) after the date of such Registration Failure in
an amount in cash equal to one and one-half percent (1.5%) of such Holder’s
original principal amount of this Note on the date of such Registration Failure.
Such payments shall accrue until the earlier of (i) such time as the
Registration Failure has been cured and (ii) the date on which all of the
Conversion Shares may be sold without restriction under Rule 144 (including,
without limitation, volume restrictions and without the need for the
availability of current public information under Rule 144). All such payments
that accrue under this Section 4 shall be payable no later than five (5)
business days following such date of accrual.


5.            Voting Rights. Except as required by law, the Holder shall have no
voting rights with respect to any of the Conversion Shares until delivery of the
Conversion Notice relating to the conversion of this Note upon which such
Conversion Shares are issuable.


6.            Participation. The Holder, as the holder of this Note, shall be
entitled to receive such dividends paid and distributions of any kind made to
the holders of Ordinary Shares to the same extent as if the Holder had converted
this Note into Ordinary Shares (without regard to any limitations on exercise
herein or elsewhere and without regard to whether or not a sufficient number of
shares are authorized and reserved to effect any such exercise and issuance) and
had held such Ordinary Shares on the record date for such dividends and
distributions. Payments under the preceding sentence shall be made concurrently
with the dividend or distribution to the holders of Ordinary Shares.
 
14

--------------------------------------------------------------------------------

7.            Amendment; Waiver. The terms and provisions of this Note shall not
be amended or waived except in a writing signed by the Company and the Required
Note Holders.


8.            Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note, the Facility
Agreement, at law or in equity (including a decree of specific performance
and/or other injunctive relief). No remedy contained herein shall be deemed a
waiver of compliance with the provisions giving rise to such remedy, and nothing
herein shall limit the Holder’s right to pursue actual damages for any failure
by the Company to comply with the terms of this Note. The Company covenants to
the Holder that there shall be no characterization concerning this instrument
other than as expressly provided herein. The Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the Holder and
that the remedy at law for any such breach may be inadequate. The Company
therefore agrees that, in the event of any such breach or threatened breach, the
Holder shall be entitled, in addition to all other available remedies, to an
injunction restraining any breach, without the necessity of showing economic
loss and without any bond or other security being required.


9.            Specific Shall Not Limit General; Construction. No specific
provision contained in this Note shall limit or modify any more general
provision contained herein. This Note shall be deemed to be jointly drafted by
the Company and all purchasers of Notes pursuant to the Facility Agreement and
shall not be construed against any Person as the drafter hereof.


10.            Failure or Indulgence Not Waiver. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.


11.            Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 6.1 of the Facility Agreement.


12.            Restrictions on Transfer.


(a)            Registration or Exemption Required. This Note has been issued in
a transaction exempt from the registration requirements of the Securities Act by
virtue of Regulation D. None of the Note or the Conversion Shares may be
pledged, transferred, sold, assigned, hypothecated or otherwise disposed of
except pursuant to an effective registration statement or an exemption to the
registration requirements of the Securities Act and applicable state laws
including, without limitation, a so-called “4(1) and a half” transaction.


(b)            Assignment. Subject to Section 12(a), the Holder may sell,
transfer, assign, pledge, hypothecate or otherwise dispose of this Note, in
whole or in part. Holder shall deliver a written notice to Company,
substantially in the form of the Assignment attached hereto as Exhibit B,
indicating the Person or Persons to whom the Note shall be assigned and the
respective principal amount of the Note to be assigned to each assignee. The
Company shall effect the assignment within five (5) Trading Days (the “Transfer
Delivery Period”), and shall deliver to the assignee(s) designated by Holder a
Note or Notes of like tenor and terms for the appropriate principal amount. This
Note and the rights evidenced hereby shall inure to the benefit of and be
binding upon the successors and permitted assigns of the Holder. The provisions
of this Note are intended to be for the benefit of all Holders from time to time
of this Note, and shall be enforceable by any such Holder. For avoidance of
doubt, in the event Holder notifies the Company that such sale or transfer is a
so called “4(1) and half” transaction, the parties hereto agree that a legal
opinion from outside counsel for the Holder delivered to counsel for the Company
substantially in the form attached hereto as Exhibit C shall be the only
requirement to satisfy an exemption from registration under the Securities Act
to effectuate such “4(1) and half” transaction.
 
15

--------------------------------------------------------------------------------

13.            Obligations of the Company. For so long as any conversion rights
under this Note remain capable of being exercised, the Company will (a) keep
available for issue out of its authorized but unissued shares capital free from
pre-emptive rights such number of Ordinary Shares as would enable the Conversion
Shares to be issued in full, and (b) will not, without the consent of the
Holder, make any alteration to its articles of association which could have a
material adverse effect on the rights attaching to the Ordinary Shares or the
rights of the Holder.


14.            Payment of Collection, Enforcement and Other Costs. If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding; or (b) an attorney is
retained to represent the Holder in any bankruptcy, reorganization, receivership
of the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action, including reasonable
attorneys’ fees and disbursements.


15.            Cancellation. After all Principal, Interest and other amounts at
any time owed under, or on account of, this Note have been paid in full or
converted into Shares in accordance with the terms hereof, this Note shall
automatically be deemed cancelled, shall be surrendered to the Company for
cancellation and shall not be reissued.


16.            Registered Note. In order to qualify as a “registered note” for
purposes of the Code, transfer of this Note may be effected only by (i)
surrender of this Note to the Company and the re-issuance of this Note to the
transferee, or the Company’s issuance to the Holder of a new note in the same
form as this Note but with the transferee denoted as the Holder, or (ii) the
recording of the identity of the transferee by the Affiliate of the Holder that
is maintaining a record ownership register of this Note as a non-fiduciary agent
of, and on behalf of, the Company for the tax purposes set forth herein. Such
Affiliate in its capacity as such agent shall notify the Company in writing
immediately upon any change in such identity. Any attempted transfer in
violation of the relevant provisions of this Note shall be void and of no force
and effect. Until there has been a valid transfer of this Note and of all of the
rights hereunder by the Holder in accordance with this Note, the Company shall
deem and treat the Holder as the absolute beneficial owner and holder of this
Note and of all of the rights hereunder for all purposes (including, without
limitation, for the purpose of receiving all payments to be made under this
Note).
 
16

--------------------------------------------------------------------------------

17.            Waiver of Notice. To the extent permitted by law, the Company
hereby waives demand, notice, presentment, protest and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Facility Agreement.


18.            Governing Law. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note and all disputes arising hereunder
shall be governed by, the laws of the State of Delaware, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Delaware and without prejudice
to the applicability of Irish law to the issuance of Shares pursuant to the
Note. The Company (a) agrees that any legal action or proceeding with respect to
this Note or any other agreement, document, or other instrument executed in
connection herewith, shall be brought exclusively in any state or federal court
located within Wilmington, Delaware, (b) irrevocably waives any objections which
the Company may now or hereafter have to the venue of any suit, action or
proceeding arising out of or relating to this Note, or any other agreement,
document, or other instrument executed in connection herewith, brought in the
aforementioned courts, (c) further irrevocably waives any claim that any such
suit, action, or proceeding brought in any such court has been brought in an
inconvenient forum and (d) hereby consents that personal service of summons or
other legal process may be made as set forth in Section 6.4 of the Facility
Agreement. EACH OF THE COMPANY AND THE HOLDER (BY ACCEPTANCE HEREOF) IRREVOCABLY
WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT TO
ENFORCE ANY PROVISION OF THIS NOTE OR ANY OTHER TRANSACTION DOCUMENT.


19.            Interpretative Matters. Unless the context otherwise requires,
(a) all references to Sections or Exhibits are to Sections or Exhibits contained
in or attached to this Note, (b) each accounting term not otherwise defined in
this Note has the meaning assigned to it in accordance with GAAP, (c) words in
the singular or plural include the singular and plural and pronouns stated in
either the masculine, the feminine or neuter gender shall include the masculine,
feminine and neuter and (d) the use of the word “including” in this Note shall
be by way of example rather than limitation. If a stock split, stock dividend,
stock combination or other similar event occurs during any period over which an
average price is being determined, then an appropriate adjustment will be made
to such average to reflect such event.


20.            Execution. A facsimile, telecopy, PDF or other reproduction of
this Note may be delivered by the Company, and an executed copy of this Note may
be delivered by the Company by facsimile, electronic mail or other similar
electronic transmission device pursuant to which the signature of or on behalf
of the Company can be seen, and such execution and delivery shall be considered
valid, binding and effective for all purposes. The Company hereby agrees that it
shall not raise the execution of facsimile, PDF or other reproduction of this
Note, or the fact that any signature was transmitted by facsimile, electronic
mail or other similar electronic transmission device, as a defense to the
Company’s execution of this Note. Notwithstanding the foregoing, the Company
shall be required to deliver an originally executed Note to the Holder.
 
17

--------------------------------------------------------------------------------

[Signature page follows]
 
18

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the date first set forth above.


GIVEN UNDER THE COMMON SEAL OF AGUONO LIMITED.



         
Director
                       
Director/Secretary
 

 

--------------------------------------------------------------------------------

Exhibit A


CONVERSION NOTICE


Reference is made to the Senior Secured Convertible Note (the “Note”) of Aguono
Limited, a limited company incorporated in the Republic of Ireland (the
“Company”), in the original principal amount of $[__________]. In accordance
with and pursuant to the Note, the undersigned hereby elects to convert the
Conversion Amount (as defined in the Note) of the Note indicated below into
Ordinary Shares (the “Ordinary Shares”), of the Company, as of the date
specified below.
 

 
Date of Conversion:                                 
         
Aggregate Conversion Amount to be converted at the Conversion Price (as defined
in the Note):
                       
Principal, applicable thereto, to be converted:      
               
Please confirm the following information:
         
Conversion Price:
                
Number of Ordinary Shares to be issued:
                
Please issue Ordinary Shares into which the Note is being converted in the
following name and to the following address:
         
Issue to:
            
Facsimile Number:
             
E-mail Address:
             
Authorization:
                   
By:
           
Title:
                 
Dated:
                    
DTC Participant Number and Name (if electronic book entry transfer):
     
Account Number (if electronic book entry transfer):
   



 

--------------------------------------------------------------------------------

Exhibit B


ASSIGNMENT


(To be executed by the registered holder
desiring to transfer the Note)


FOR VALUE RECEIVED, the undersigned holder of the attached Senior Secured
Convertible Note (the “Note”) hereby sells, assigns and transfers unto the
person or persons below named the right to receive the principal amount of
$__________ from Aguono Limited, a limited company incorporated in the Republic
of Ireland, evidenced by the attached Note and does hereby irrevocably
constitute and appoint __________ attorney to transfer the said Note on the
books of the Company, with full power of substitution in the premises.


Dated:
_______________
 
Signature
     



Fill in for new registration of Note:



   
Name
         
Address
         
Please print name and address of assignee
 
(including zip code number)
 



NOTICE


The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Note in every particular, without alteration or
enlargement or any change whatsoever.
 

--------------------------------------------------------------------------------

Exhibit C


FORM OF OPINION


______, 20__


[___________]


Re:            Aguono Limited


Dear Sir:


[___________] (“[__________]”) intends to transfer its Senior Secured
Convertible Note in the principal amount of $_______ (the “Note”) of the Company
to __________ (“________”) without registration under the Securities Act of
1933, as amended (the “Securities Act”). In connection herewith, we have
examined such documents and issues of law as we have deemed relevant.


Based on and subject to the foregoing, we are of the opinion that the transfer
of the Note by _______ to ______ may be effected without registration under the
Securities Act, provided, however, that the Note to be transferred to _______
contain a legend restricting its transferability pursuant to the Securities Act
and that transfer of the Note is subject to a stop order.


The foregoing opinion is furnished only to ____________ and may not be used,
circulated, quoted or otherwise referred to or relied upon by you for any
purposes other than the purpose for which furnished or by any other person for
any purpose, without our prior written consent.


Very truly yours,
 

--------------------------------------------------------------------------------

Schedule 1


The “Additional Share Coefficient” shall mean the number of additional Ordinary
Shares issuable per $1,000 of principal amount of the Note upon a Major
Transaction and shall be the additional share number set forth on the chart with
respect to the “Share Price Result” on the “y” axis and the corresponding
“Remaining Note Life” on the “x” axis; provided, however, that to the extent the
actual Share Price Result (as defined below) falls between two data points on
the “y” axis and/or the actual date of the Major Transaction falls between two
data points on the “x” axis, the “Additional Share Coefficient” shall be
determined by calculating the arithmetic mean between (i) the result obtained
for the Share Price Result based on the linear interpolation between the
additional share numbers corresponding to the two Share Price Result data points
and (ii) the result obtained for the Remaining Note Life based on the linear
interpolation between the two additional share numbers corresponding to the two
Remaining Note Life data points; and provided further, however, that in the
event of any adjustment to the Conversion Price pursuant to Section 2 of this
Note, the numbers of additional Ordinary Shares issuable per $1,000 of principal
amount of this Note as set forth in the chart below shall be deemed adjusted pro
rata with any adjustment resulting from the adjustment to the Conversion Price
that would be made to the number of Ordinary Shares then convertible with
respect to $1,000 of principal amount of this Note as calculated under Section 2
of this Note. For purposes of the chart below, the “Share Price Result” shall be
the greater of: (i) the last sales price of Ordinary Shares on NASDAQ, or, if
that is not the principal trading market for Ordinary Shares, such principal
market on which Ordinary Shares are traded or listed (the “Closing Market
Price”) immediately prior to the consummation of the Major Transaction or (ii)
in the case of a Major Transaction in which holders of Ordinary Shares receive
solely cash consideration in connection with such major Transaction, the cash
amount payable per share of Common Stock in such Major Transaction. If the
actual Share Price Result is greater than $60 per share (subject to adjustment
in the same manner as the Conversion Price as provided in Section 2 of this
Note), or if the actual Shares Price Result is less than $5.00 per share
(subject to adjustment in the same manner as the Conversion Price as provided in
Section 2 of this Note), then the Additional Share Coefficient shall be equal to
the amount applicable to $60 and $5, respectively.
 

--------------------------------------------------------------------------------

Additional Shares per $1,000 Principal


Remaining Note Life (Yrs)
         
6
5
4
3
2
1
X
 
Y
               
Share Price Result ($)
                 
5.00
 
43.591
37.992
31.651
24.393
16.004
6.420
0
10.00
 
55.660
51.310
46.257
40.244
32.787
22.678
0
15.00
 
31.532
28.154
24.266
19.710
14.218
7.302
0
20.00
 
20.776
18.080
15.027
11.541
7.539
3.061
0
25.00
 
14.932
12.723
10.268
7.542
4.570
1.612
0
30.00
 
11.361
9.514
7.496
5.319
3.056
1.022
0
35.00
 
9.001
7.430
5.743
3.968
2.203
0.743
0
40.00
 
7.351
5.996
4.563
3.091
1.684
0.591
0
45.00
 
6.148
4.965
3.732
2.493
1.348
0.497
0
50.00
 
5.240
4.196
3.124
2.067
1.118
0.433
0
55.00
 
4.536
3.608
2.665
1.753
0.954
0.387
0
60.00
 
3.978
3.146
2.310
1.515
0.832
0.351
0

 

--------------------------------------------------------------------------------

Exhibit A-2


SECURED PROMISSORY NOTE


______, ____, 2015


FOR VALUE RECEIVED, Aguono Limited (company number 561617), a private limited
company incorporated in the Republic of Ireland (the “Maker”), by means of this
Secured Promissory Note (this “Note”), hereby unconditionally promises to pay to
_______________ (the “Payee”), a principal amount equal to the lesser of (a) Two
Hundred Million Dollars ($200,000,000) and (b) the aggregate amount of
Acquisition Loans allocated to the Payee pursuant to Section 2.3 of the Facility
Agreement referenced below, in lawful money of the United States of America and
in immediately available funds, on the dates provided in the Facility Agreement.


This Note is an “Acquisition Note” referred to in the Facility Agreement dated
as of May ___, 2015 between the Maker, the Payee and the other parties thereto
(as modified and supplemented and in effect from time to time, the “Facility
Agreement”), with respect to an Acquisition Loan made by the Payee thereunder
and is secured by all Collateral pursuant to the Security Documents. Capitalized
terms used herein and not expressly defined in this Note shall have the
respective meanings assigned to them in the Facility Agreement.


This Note shall bear interest on the principal amount hereof pursuant to the
provisions of the Facility Agreement.


The Maker shall make all payments to the Payee of interest and principal under
this Note in the manner provided in and otherwise in accordance with the
Facility Agreement.


If an Event of Default has occurred and is continuing, this Note may in
accordance with the applicable provisions of the Facility Agreement, become
immediately due and payable.


All payments of any kind due to the Payee from the Maker pursuant to this Note
shall be made in the full face amount thereof. Subject to the terms of the
Facility Agreement, all such payments will be free and clear of, and without
deduction or withholding for, any present or future taxes. The Maker shall pay
all and any costs (administrative or otherwise) imposed by the Maker’s banks,
clearing houses, or any other financial institution, in connection with making
any payments hereunder.


The Maker shall pay all costs of collection, including, without limitation, all
reasonable, legal expenses and attorneys’ fees, paid or incurred by the Payee in
collecting and enforcing this Note.


Other than those notices required to be provided by Payee to Maker under the
terms of the Facility Agreement, the Maker and every endorser of this Note, or
the obligations represented hereby, expressly waives presentment, protest,
demand, notice of dishonor or default, and notice of any kind with respect to
this Note and the Facility Agreement or the performance of the obligations under
this Note and/or the Facility Agreement. No renewal or extension of this Note or
the Facility Agreement, no delay in the enforcement of payment of this Note or
the Facility Agreement, and no delay or omission in exercising any right or
power under this Note or the Facility Agreement shall affect the liability of
the Maker or any endorser of this Note.
 
1

--------------------------------------------------------------------------------

No delay or omission by the Payee in exercising any power or right hereunder
shall impair such right or power or be construed to be a waiver of any default,
nor shall any single or partial exercise of any power or right hereunder
preclude the full exercise thereof or the exercise of any other power or right.
The provisions of this Note may be waived or amended only in a writing signed by
the Maker and the Payee. This Note may not be prepaid in whole or in part,
except in accordance with the provisions of the Facility Agreement.


This Note, and any rights of the Payee arising out of or relating to this Note,
may, at the option of the Payee, be enforced by the Payee in the courts of the
United States of America located in the State of Delaware or in any other courts
having jurisdiction. For the benefit of the Payee, the Maker hereby irrevocably
agrees that any legal action, suit or other proceeding arising out of or
relating to this Note may be brought in the courts of the State of Delaware or
of the United States of America for the District of Delaware, and hereby
consents that personal service of summons or other legal process may be made as
set forth in Section 6.1 of the Facility Agreement, which service the Maker
agrees shall be sufficient and valid. The Maker hereby waives any and all rights
to demand a trial by jury in any action, suit or other proceeding arising out of
or relating to this Note or the transactions contemplated by this Note.


This Note shall be governed by, and construed in accordance with, the laws of
the State of Delaware applicable to contracts made and to be performed in such
State.


[Signature page follows]
 
2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, an authorized representative of the Maker has executed this
Note as of the date first written above.



 
GIVEN UNDER THE COMMON SEAL OF AGUONO LIMITED
         
By:
          
Name:
     
Title: Director
 




            


 

--------------------------------------------------------------------------------